 In the Matter Of MINNEAPOLIS-HONEYWELL REGULATOR COMPANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, LOCALNo. 1145; AN AFFILIATE OF THE C. I. O.Case No. C-1769.-Decided July 10, 1941Jurisdiction:temperature controlling devices manufacturing industry.Unfair Labor PracticesInterference,Restravat, and Coercion:anti-union statements ; discriminatoryenforcement against union members of Company rule against visiting by em-ployees during working hours ; urging employees not to present grievancesthrough labor organizations.Discrimination:discharge, lay-off, or refusal to reinstate because of union mem-bership and activity ; charges of. dismissed as to five employeesRemedialOrders: reinstatement with back pay for six employees; back pay fortwo employeesMr. Lee LoevingerandMr. Henry W. Lehmann,for the Board.Fletcher,Dorsey, Barker, Colman c6 Barber, by Mr. Clark R.Fletcher,of Minneapolis, Minn., andMr. Robert H. Biron,ofMin-neapolis,Minn., for the respondent.Helstein c6 Hall.byMr. Ralph L. Helstein,of Minneapolis, Minn.,for the Union.Mr. Louis Newman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUponcharges 1 duly filed by UnitedElectrical, Radio & MachineWorkers ofAmerica, Local No. 1145, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for theEighteenthRegion(Minneapolis,Minne-sota),issued-its complaint dated June 7, 1940, against Minneapolis-Honeywell RegulatorCompany,Minneapolis,Minnesota,herein calledthe respondent,alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and(3) and Section 2 (6) and(7) of theNationalLabor-Relations Act, 49 Stat.449, herein called the Act.'A charge was filed on November 1, 1939, amended charges on January 2 and June 4,1940, and a supplemental charge on July 16, 1940.33 N L. R B., No. 60.263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of the complaint and of notice of hearing thereon were dulyserved on the respondent and the Union.With respect to the unfair labor practices, the complaint, asamended at the hearing,2 alleged in substance that the respondent haddischarged or laid off and had failed or refused to employ 13 namedemployees because of their membership in and assistance to the Unionor its predecessors, and that it had advised, warned, and threatenedits employees against becoming or remaining members of or assistingthe Union and its predecessors or any labor organization, had insti-gated opposition to union membership and activities among its em-ployees, and had otherwise interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.-On June 19 and July 29, 1940, respectively, the respondent filed ananswer and an amended and supplemental answer, in which it deniedhaving committed any unfair labor practices. In the amended andsupplemental answer, it was affirmatively alleged that 12 of the 13employees named in the complaint had been discharged or laid offbecause of insufficient work, that 4 of these 12 employees had sincebeen reinstated, and that the thirteenth employee had been dischargedfor cause.Pursuant to notice, a hearing was held at Minneapolis, Minnesota,from July 19 through August 8, 1940, before T'ilford E. Dudley,the Trial Examiner duly designated by the Chief Trial Examiner.The respondent, the Union, and the Board were represented by coun-sel and participated in the hearing.. Full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.A motion by counselfor the Board at the close of the Board's case to conform the plead-ings to the proofas to namesand dates and to correct other "im-material variances" was granted without objection.A motion by therespondent at the close of the Board's caseto dismiss the complaintor various parts thereof was denied by the Trial Examiner.TheTrial Examiner also excluded from evidence copies of four hand-bills printed and distributed by the Union and offered by the re-spondent,3 and denied a request by the respondent for leave to call2 On motion of counsel for the Board,and without objection,the names of Ed Forseth,Annette Skinn,and Hans Lindahl were struck from,and the names of Irwin John Farrelland Reahn I. Reinhard were added to, the employees against whom the complaint allegedthe respondent had discriminated.At the close of the Board's case the complaint wasamended, over the respondent's objection,by adding to the allegation that the respondenthad discriminated against certain employees because they"joined and assisted the Union"the phrase"or its predecessor organizations."The amendment served only to conformthe complaint to the proof,and the Trial Examiner granted leave,to the respondent torecallwitnesses for any additional cross-examination deemed necessary because of theamendment.We affirm the Trial Examiner's ruling permitting the amendment.8 The Trial Examiner excluded them as irrelevant.During oral argument subsequentlyheld before the Board,counsel for the respondent conceded that these proffered exhibits arenot material to a consideration of the unfair labor practices involved' in the proceeding. MINNE'APOLISLHONEYWELL R'EGULAT'OR COMPANY,265all its employees for the purpose of testifying as to whether therespondent had in any way interfered with or discriminated againstthem.Other rulings on motions and on the admissibility of evidencewere also made by the Trial Examiner during the course of thehearing.The Board has reviewed all the rulings of the Trial Ex-aminer and finds that no prejudicial error was committed. Therulings are hereby affirmed.At the close of the hearing the partieswere given, but did not avail themselves of, the opportunity to argueorally before the Trial Examiner and to file briefs with him.Thereafter, the Trial Examiner issued his Intermediate Reportdated December 26, 1940, copies of which were duly served on therespondent and the Union.He found that the respondent hadengaged in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct, and recommended that the respondent cease and desist there-from, that it offer reinstatement to 7 of the 13 employees namedin the complaint, and that it reimburse these 7 employees and 1other for any losses in pay suffered by them because of the re-spondent's discrimination.As to 5 of the 13 employees named inthe complaint, the Trial Examiner recommended dismissal.On February 4 and February 6, 1941, respectively, the respondentand the Union filed with the Board their exceptions to the Inter-mediate Report; and on February 28 and March 15, 1941, respec-tively, they filed with the Board briefs in support of their exceptions.Thereafter, pursuant to notice duly served on the parties, a hearingwas held before the Board in Washington, D. C., on April 10, 1941,for the purpose of oral argument.Both the respondent and theUnion were represented by counsel and participated in the hearing.The Board has considered the exceptions and the briefs submittedby the parties, and hereby finds the exceptions to be without merit inso far as they are inconsistent with the findings of fact, conclusionsof law, and order set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 4The respondent, a Delaware corporation, manufactures and sellstemperature controlling devices of various kinds.It has factoriesatMinneapolis, Minnesota; Chicago, Illinois; and Wabash, Indiana,and maintains branch sales offices in 44 cities located throughout theUnited States. It owns subsidiary corporations operating in Phila-delphia, Pennsylvania; Toronto, Canada; Amsterdam, Holland; Lon-don, England; and Stockholm, Sweden.4 The facts as to its businesshave been stipulated by the respondent. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe principal raw materials purchased by the respondent for useat its Minneapolis plant are steel, copper, mercury, brass, platinum,glass, and bakelite.The purchases for the Minneapolis plant totaledapproximately $1,400,000 in value during the year 1939; approxi-mately 90 per cent thereof was shipped to the Minneapolis factoryfrom outside the State of Minnesota.The total sales of productsmanufactured at the Minneapolis plant exceeded $6,000,000 in valueduring that year; approximately 95 per cent thereof was shipped topoints outside the State of Minnesota.The respondent admits that it is engaged in interstate commercewithin the meaning of the Act and that it is subject to the jurisdic-tion of the Board.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, LocalsNo. 1140 and 1145, are labor organizations affiliated with the Con-gress of Industrial Organizations. International Association of Ma-chinists,Local No. 382, is a labor organization affiliated with theAmerican Federation of Labor. Steel and Metal Workers IndustrialUnion, Minneapolis-Honeywell Independent Union, Twin Cities Tooland Die Makers Club, and the Tool Room Committee are or wereunaffiliated labor organizations.III. THE UNFAIR LABOR PRACTICESA. BackgroundThe respondent's employees have, at various times, formed andjoined a number of labor organizations, including some affiliated withthe American Federation of Labor and the Congress of IndustrialOrganizations, and some unaffiliated unions.One of these unaffili-ated unions reached an informal understanding with the respondentconcerning tool and die makers, as is hereinafter described, but noneof the organizations ever obtained sufficient membership to receiveor claim recognition as exclusive representative of all the productionemployees.At the beginning of the period covered by the testimony,i.e. in 1933, a few employees belonged to Local No. 382 of the Inter-national Association of Machinists.In 1933, William Mauseth, who was not then employed by the re-spondent, was an officer of Local No. 91 of the International Associa-tion of Machinists, and chairman of the organization committee ofthe Tool and Die Makers Club.He was well known as an activeorganizer among the tool and die makers in Minneapolis and St.Paul.EricWistrand, who was in charge of the respondent's toolroom until promoted in 1934, testified that Mauseth had been con-nected in the public press with "Communistic activities and radical- MIN'\EAPOLIS)-HONEY`VELL REGULATOR COMPANY267ism, and all that . . . and, consequently, he couldn't stand very highamongst those that knew his name." In fact, a society to whichWistrand belonged, the International Order of Good Temperance,had at Wistrand's suggestion stopped renting its hall to an organiza-tion in which Mauseth was active, for fear that "our temperance or-ganization should be mixed up with it and be rated as Communisticactivities and their being around would spoil the place."In the early summer of 1933, Mauseth spoke to Wistrand about get-ting a job at the respondent's plant.Wistrand said he would let Mau-seth know.Later, some tool and die makers were hired, but Mausethwas not called to work. Consequently, he again spoke to Wistrand,who replied that he did not think it was advisable for Mauseth to tryto get a job at the plant, because the respondent would not hire him onaccount of his labor activities.5In July 1933, while Wistrand was away on vacation, Mauseth wentto the plant and asked if they needed any tool and die makers.Theemployment manager replied that they did.Mauseth filled out anapplication under his own name. The employment manager took theapplication into another room, then returned in about 10 minutes andsaid he was sorry but he had made a mistake and the company was nothiring any tool and die makers.The next day Mauseth reappeared at the plant, spoke to the sameman, and gave him another application, using the assumed name ofWilliam Dosen.The employment manager took this application intoanother room.This time, however, he returned with the foreman ofthe tool room and introduced him to Mauseth, alias Dosen.Mausethwas then employed and started work the next day, July 10, 1933.That summer Mauseth, Adams, Lundberg, Swenson, and Lundquistin the,tool room, and Mayville in the punch press department, starteda new unaffiliated union called Steel and Metal Workers IndustrialUnion. Practically all the employees in the tool room joined.On July18, 1933, Mayville was discharged by the respondent.At about the same time, Foreman Fred Eklund told Mauseth, aliasDosen, that it was to his best interest not to carry on any organizationalwork in the plant, that the company was too big and too powerful toorganize, and that able fellows like him could get a good job if they"followed a different line in the plant.'"However, Mauseth continuedhis activity.On August 14, 1933, he was discharged.6Wistrand testified it was possible Mauseth talked to him about getting a job and hethought Mauseth had, but he doubted if he had promised Mauseth any employment.Hedid not otherwise deny these conversationsOThis finding is based on Mauseth's testimonyEklund denied he had any such talk.Although Mauseth's testimony must be regarded critically because of his intense interestin union success,Eklund did not impress the Trial Examiner as being a credible witness.Furthermore,Eklund knew Mauseth was an active union organizer in 1933 and had heardhim make speeches,and the Trial Examiner found that Eklund semed to regard Mausethas a dangerous character.Because of these facts,Mauseth's testimony is accepted byus in this instance,as it was by the Trial Examiner 268DECISIONSOF NATIONALLABOR RELATIONS BOARDAs the Steel and Metal Workers Industrial Union tried to spreadfrom the tool room into the punch press department, Lundberg andLundquist were "caught" by McCutcheon 7 talking to an employee inthe punch press department. The next day Wistrand, who had returnedfrom vacation in the meantime, called them into the office and said thatthey would have to stay on their jobs and that the company wouldn'tstand for any organizing "in there."Nevertheless, some members wereobtained for the new union in both the punch press and the hand screwmachine departments.Some time thereafter, Sig Morud, an employee in the hand screwmachine department, asked Lundquist for some Industrial Unionapplication blanks.Lundquist gave him some blanks the next day.Morud and employee Bloomberg then proceeded to distribute theapplications among the hand screw machine workers. ForemanMcCutcheon reported this to DuToit, the respondent's vice presidentin charge of production, who in turn called in Wistrand.Wistrandsaid that he thought the men were passing out union applicationcards, but that he believed Bloomberg innocent and was of theopinion that "somebody else had gotten him to do some runningaround the plant for him."Both Bloomberg and Morud were there-upon discharged.Wistrand, however, persisted in his belief that the wrong menhad been discharged.He went to Bloomberg's house and "told himwe are very anxious to find out what really transpired here and seewhat we can do in order to straighten things out."Wistrand alsotold DuToit that he thought they should have a hearing about thematter, and he wrote a memorandum setting forth his views. ToLundquist he said : "If I could have found evidence that would haveshowed you were guilty of that, I would have fired you right thenand there, and there was nothing more I would like to do as that,because of this : when you as an older man would be small enough touse a young, inexperienced man like Bloomberg to do some workyou know well enough might cause him trouble, then you should bepenalized for that." 8Bloomberg was later reinstated.In the spring of 1934, the respondent's vice president and generalmanager, H. W. Sweat, who has since become president, employedtheWilliam J. Burns International Detective Agency, Inc., to con-duct an investigation among the employees in Minneapolis. Sweattestified : "It [the Burns Agency] was hired by me in 1934 to followthe activities of a man named Harry Mayville 9 and one other man7McCutcheon became foreman of the punch press department on September5,1933.Although the record is not clear, it appears that he was a supervisory employee beforethat time.6This is based on Wistrand's testimony.There was other testimony that DuTolt madesimilar remarks, which he denied.9Mayville had been an employee of the respondent in 1933. MINNEAPOLIS-HOMYWELL RIEGTJLATOR COMPANY269who I think is known as Carson . . . It had been reported to methat certain rather radical elements were forming certain indepen-dent unions around town and I wanted to find out what was goingon' as far as those activities of Mayville might have been concerned...The interests of the Minneapolis-Honeywell were simply thatwe considered these men radicals and Communists and if they wereworking around our plant we wanted to know it."Sweat also testified that Mayville and Carson were active in theSteel and Metal Workers Industrial Union; 10 that the daily reportsfrom the detective agency related to what Mayville and Carson weredoing and what calls they made, if any ; and that the reports werethereafter destroyed.The accounts paid by the respondent for thissurveillance indicate that it was carried on from March 16 throughMay 14, 1934, by a total of six different operatives, and at a cost of$1,151.70.The Industrial Union ceased to function at about thattime, and there was little, if any, union activity in the plant forapproximately a year.Since they ocurred prior to the effective date of the Act, the eventsabove described do not constitute unfair labor practices. It is, how-ever, well settled that they are material and relevant to a considera-tion of the respondent's conduct and practices subsequent to the effec-tive date of the Act.We are of the opinion that the employmentand discharge of Mauseth, alias Dosen, the Bloomberg incident, therespondent's use of a detective agency for surveillance purposes, andthe warnings against union activity given by supervisory employeeswere indicative of a policy on the respondent's part to thwart theunionization of its employees.B. 'Interference, restraint, and coercionIn the spring of 1935, some of the older employees rejoined LocalNo. 382 of the International Association of Machinists. In 1936 themovement to Local No. 382 grew; 300 to 400 employees, largely fromthe machine shop, punch press, hand and automatic screw machine,and drill press departments, joined at that time.In 1936, while Local No. 382 was campaigning for members, E. C.McCutcheon, foreman of the punch press department, called thescrew machine and drill press operators on both shifts into the bake-lite room.He then addressed the 75 or 80 employees so assembledfor 10 or 15 minutes, telling them that the respondent had treatedeverybody right, that it was paying higher wages than the unionschedule called for, and that he saw no reason for their joining Local10He also testified that he thought this union was not in existence at that time, but wasformed later.In this respect,he appears to be mistaken.The activity occurred in 1933and 1934. 270DECISIONS OF NATIONALLABOR RELATIONS BOARDNo. 382.11By this conduct on McCutcheon's part, the respondentinterfered with, restrained, and coerced its employees In the exerciseof the rights guaranteed in Section 7 of the Act.Later in 1936, the Minneapolis-Honeywell Independent Union wasorganized.Employees began to leave Local No. 382 and to join theIndependent.Thus, employee Forseth testified that he was secre-tary-treasurer of Local No. 382, but that employees in his department(i.e.the plinth press department) dropped out of the Local andjoined the Independent, and that he himself became secretary-treas-urer of the latter.Armstrong became president and Nels Bakkenvice president of the Independent.In the late fall of 1936, Forseth was called into the office of therespondent's vice president, DuToit.There he found assembled em-ployees from the respondent's spray room, to whom DuToit askedForseth to explain the "principles" of Local No. 382.Forseth statedthat his department "wasn't so much in favor of Local No. 382 be-cause they wouldn't back us up," and that "in the by-laws of LocalNo. 382 it says that any money that is paid into the lodge can beconfiscated by-I imagine it went to the office or was sent to thehome local, or whatever it was."Forseth advised the men not tojoinLocal No. 382.DuToit remained during this discussion, butdid not say anything.12However, by arranging for the anti-unionadvice to be given in his office, and by remaining present throughout,he sanctioned Forseth's statements and gave them greater weightthan they would have had if made under normal circumstances byone employee to another.By such acts, therefore, the respondentinterfered with, restrained,. and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.In' May 1937, after Lundquist had spoken to other employees abouttransferring from the Independent to Local No. 382, he was given awritten warning by George Wise, tool room general foreman, thathe would be discharged without further notice if he repeated theoffense of "leaving department without permission of foreman." 13At about the same time in 1937, when employees Dahl and Judge11This finding is based onthe testimony of former employee Ekberg.McCutcheon testi-with any difficulties that they had in connection with anything that they didn't thinkwas just right."Be said theydiscussedconditionsin the drill press department,piece-work rates, and similarmatters ; hedenied, however, any discussionof unions or unionwage scales.On the last point, Ekberg's testimony was accepted by theTrial Examineras more credible, and we agree.i2The recorddoes not disclose any explanationby DuToitof his participation in thismeeting.13Wise testified: "There hadbeen complaints from various foremen in the departmentsconcerningLundquist's presence in their department,as to whetherhe actually had anybusiness there or not,"and he gave him the notice"because I knew he had duties outside ofthe department,and I wanted him to be sure that he had permission to be absent onlegitimate duties." MTN'NTEAPOLIS-HONEYWELL REGULATORCOMPANY271distributed union application blanks in the plant, they were warnedby Foreman Haugen, who gave them a copy of the respondent'sprinted EMPLOYMENT POLICY with one section marked foitheir attention ; the section so marked listed "Engaging in activities,outside of regularly assigned duties, during working hours" as aground for discharge without notice.The record also shows thatLundquist, in July 1939, received , warning from Foreman Wisesimilar to that received by him in May 1937. There is conflictingtestimony as to whether Wise, at the time, told Lundquist that he wasbeing given the warning because of his union activities. In view ofWise's anti-union activities, we find that this statement was made byWise to Lundquist in July 1939.Wise admitted at the hearing thatLundquist's was the only case in which he ever gave an employeewritten warning against leaving the department.We are convinced-and we find that the respondent's rule against visiting by employeeswas enforced with particular strictness against Lundquist and theother employees mentioned, and that a similarly strict enforcementof the rule was directed against other active union members, such asEkholm and LeVoir.However, the rule against visiting was not enforced with equalstrictness against employees who opposed unions.As is found here-inafter, employees Mattes, Lockren, and Rogers 14 left their depart-ments in April 1937, went to employee Dahl's machine, and warnedDahl against union activity.When Dahl reported the incident toSuperintendent Foster, the latter said he was sorry it had happened,but did nothing about it.When a union protest was made to Du-Toit, he called Mattes, Lockren, a,nd Rogers to his office, read theunion complaint to them, and said that he did not want any troublein the plant.However, they were only mildly reprimanded by Du-Toit for what they had done. Similarly, as we describe in moredetail below, employee Charles A. Nelson has been allowed to leavehis job for substantial periods of time, even to the extent of makinghis work await his return,.and has been permitted for years to roamthe plant at will in his extra-curricular activities, many of which-were anti-union in character.Other employees, some of them notsupervisory, have also been allowed to visit in the plant and to carryon activities outside their regularly assigned duties, without the re-spondent's rule against visiting being invoked.This enforcement of the respondent's rule against, employees en-gaged in union activities and non-enforcement of the rule againstemployees engaged in other extra-curricular activities, includinganti-union activities, is clearly a discrimination against union adher-1+For a discussion of the supervisory or management status of these employees, seepage 23 below. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDents and is designed to discourage union activities.By this dis-crimination, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.The activities of Charles A. Nelson 15Nelson started work for the respondent in 1917 as an assemblerin the thermostat department.With the exception of 14 months inthe Army, he worked in this department until 1921, receiving aboutdepartment known as the repair department.At first he workedalone, repairing instruments sent in for adjustments by customersin the field.Later, however, four or five other people were assignedto this department and worked under Nelson's supervision.Whenhe started this department, Nelson received a raise in pay of 5 centsper hour, and by 1927 his income had been increased to approximately$38 per week.In 1927, Nelson went into the respondent's sales department, wherehe made, about $2,200 to $2,300 the first year. In 1929, he decided toleave the respondent's employ to go into private business, and so noti-fied the respondent.However, he was told that "there would be anopening in the advance office" if he stayed with the firm.He stayedand got the promotion.At first he received about $35 per week inthe new job, but in 1937 or 1938 his remuneration was placed on amonthly basis, and at the time of the hearing he was receiving a salaryof $230 a month.Nelson characterizes himself as a "parts chaser" or a "contact man"between the assembly departments and the. manufacturing depart-ments.The manufacturing departments make the parts which theassembly departments use in assembling the respondent's finishedproducts.Nelson's job is to see that the proper parts are manufac-tured and on hand in sufficient quantities to meet the needs of theassemblers.This is accomplished as follows : the stock chasers forthe various assembly departments notify Nelson, usually in writing,as to` what parts are needed next and when they are needed; Nelsonthereupon,informs schedule clerks in the manufacturing departmentswhat parts are needed next and the dates on which they must be avail-able; the schedule clerks then schedule the work of their departmentsaccordingly.The foremen of the various departments apparentlyhave little or nothing to say about what their departments produce,their attention being largely confined to the manner in which themachines are operated by the workmen.Sometimes a part is needed so urgently that the question arisesisThe findings about Nelson's position and the nature of his iNork are based upon hisown testimony. MTNNEEAPOLIS-HONEYWELL REGULATOR COMPANY273whether a machine should be torn down from its current set-up andchanged over to make the needed part. In such a situation, Nelsonconsults Harris or Coates.16If a decision is then made to tear downa machine, Nelson so informs the schedule clerks,' who inform theforemen, who in turn supervise the actual work of changing it over.Nelson has one of 25 or 30 desks in the respondent's productionoffice.In addition to stenographers and clerks, there are in thatoffice about 10 or 12 men who purchase parts, take care of raw mate-rial stock, handle orders, and perform other administrative functions.Superintendent Foster and his assistants have closed offices alongsidethe open desk space.Hocking, the employment manager, has his deskjust a few feet from Nelson's desk. It is, however, closed in by glasspartitions, so as to give Hocking a separate office.Nevertheless, Nel-son and his proximity to Hocking are easily observable by any personvisiting the office.Nelson has been a leader in two activities sponsored by the re-spondent, i. e., the Minnreg Veterans Association and the M-H News-Circulator.The former was started by the respondent in 1925, andSuperintendent Foster was its first chairman.At first it was a socialorganization ; then it branched out to sponsor athletics ; during thedepression it distributed relief to employees in need.All male em-ployees with at least 10 years service are eligible to join, and there arenow about 600 ihembers.The Association is supported by annualdues of $1.00 collected from each member, and by financial supportfrom the respondent.For 5 years or more, the respondent has madeavailable to the Association various parking lots, now totaling fiveor six in number, two of which are on company property.The Asso-ciation charges employees for the privilege of parking in the lots;however, it does not maintain attendants at the lots, the fees beingtaken out of the employees' pay by the respondent and paid directlyto the Association.For 5 or 6 years, the respondent has also had anarrangement under which boys are allowed to go through the plantselling soft drinks, on condition that a certain percentage of the profitsbe paid the Association.Likewise, the respondent has given the Asso-ciation leave to install candy and soft-drink vending machines inthe plant, the profits from which go to the Association.Nelson was chairman of the Minnreg Veterans Association for 2years, 1936 and 1937.Other chairmen were: General SuperintendentFoster, employee Skogbald, Foreman McNicoll, employee KennethRoby, methods man Paul Hake, and Assistant Foreman Hoisbe.These men, including Nelson, also form the Board of Governors of theAssociation.Nelson was also chairman of the entertainment com-mittee for "a number of years."For 5 years, from 1932 until 1937, he11Harris isthe production manager.Coates is his assistant 274DECISIONSOF NATIONALLABOR RELATIONS BOARDwas also chairman of the Association's relief committee.He inter-viewed men who came to him for relief and also men reported to himas being in need.He then sent them to the Family WelfareAgency,with which he had arranged for the detailed administration of theAssociation's relief funds.Nelson carried this work on in the plant,often at his desk, and customarily during working hours.The re-spondent both knew and approved of his so doing.In about 1934, Nelson, Richard Larson, foreman of the finished stockdepartment,and a third man conceived the idea of a company news-paper.They talkedto therespondent's treasurer,WillardHuff, aboutit.They told him it would contain gossip,news from the shop andannouncements of social events,but no advertising and no personalities.Huff first rejected the idea.Later, however,he said, "If we wouldassure him that the paper was going to be keptgoing andnot just fora little while,itwould be all right" and he would sanction it.Nelsonthen appointed the editors of the paper,which was thereafter called theM-H News-Circulator.Boxes were installed on all floors of the plantfor the collection of news contributions from the employees.Nelsonremained on the News-Circulatoras managingeditor, and arrangedwith Huff for it to be printed in the respondent's printing plant.Therespondent now pays for the paper and for the printing;25 cents peryear is charged subscribers to defray the remaining expenses.Thepaper has a wide monthly circulation among subscribers in all depart-ments of the plant, and can be described as a house organ of therespondent.Nelson testified that, although there were,of course,times whenmany employees of the respondent were laid off,he had never been]aid off.He said that even during slack times, when there was notmuch work to do in supervising the movement of parts, he "just donethe same work as much as there was to do, and that's all" and, if therewas nothing to do in regard to- the movement of parts, then he didnothing.He further testified that, when he left his job to attend meet-ings of Minnreg or the relief committee,or because of some similar ac-tivity, no one took his place if he was gone for only"a little while."He could leave for an hour or so without a substitute and, if somethingjammed up the movement of parts during his absence, "they just haveto wait."However, if he left work for a full day or a half day, "thensomebody else has to take the work."Nelson said he had never beenreprimanded for attending meetings or for going out to talk to peopleduring working hours..He further testified that he is the only manin the manufacturing departments who does the kind of work he does.Several employees or ex-employees of the respondent testified at thehearing that Nelson gives orders or has some supervisory or specialstatus with the respondent.While Nelson denied at the hearing thathe gives orders and testified that he has no subordinates, it is clear MINNiE'APOLIS)-HONEYWELL REGULATOR COMPANY2755from the record that he told employees of the respondent on a numberof occasions that he represented and spoke for the respondent.Aswill appear hereinafter, Nelson more than once urged employees tobring their grievances to him as a management representative, and hisstatus and authority as such were sufficiently well recognized for him,either directly or through the foremen, to call employees from theirwork to attend meetings at which grievances were discussed.In view of this conflict between the position taken by Nelson withthe respondent's employees and the position taken by him at the hear-ing, and in view, also, of the Trial Examiner's unwillingness to creditNelson's testimony over the testimony of other witnesses in two otherinstances, we do not believe Nelson's testimony in this instance andcredit the testimony of the other employees.Because of the nature of Nelson's duties, his connection with therespondent's house organ, the amount of his salary, the location of hisoffice, the extent of his extra-curricular activities for the respondent,and the other incidents of his employment, we believe and find thatNelson's interests lie with the management, rather than with the em-ployees, and that he may properly be regarded as being identified withthe management.We therefore find further, as did the Trial Exam-iner, that the respondent is responsible for Nelson's activities, and isanswerable therefor whenever they contravene the provisions of theAct.In February 1937, Nelson attended a meeting of the Independent.After speeches by two officers of the Independent against Local No.382,Nelson was invited to talk.He told about his brother-in-lawwho, he said, had been a member in good standing of a union 17 for25 or 30 years, "and all of a sudden he was told that he .. .couldn't keep his job any more unless he paid the business agent sixhundred dollars.He ' went to the president of the union and hereferred him back to the business agent.He went to the aldermanof the ward where he lived.He referred him back to the businessagent.And he settled for $400.00." 18Nelson also said that LocalNo. 382 was "no good"; that its members were all radicals and Com-munists; that the men should stay out of it; and that the companycould "get along fine" without a union.1-8After these speeches, grievances were discussed.Nelson said, insubstance : "I am here representing the company . . . If any of youboys have any grievances as to low rates, that you can't make them,or about working conditions, or something like that, where the day17This union was apparently not connected in any way with the respondent's' employees1$This is Nelson's testimony._"This finding is based on Dahl's testimony, which was, however, denied by Nelson.The Tiial Examiner found Dahl to be a more credible witness than Nelson, and we see noseason to disagree with his appraisal of the witnesses450122-42--vol 33-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDrate is wrong, or anything pertaining to that, I wish you wouldbring your grievances to me because I am at liberty at all timesto handle these grievances for you." Some of the men mentionedrates which they thought were too low ; Nelson made notes of thejobs in question and said he would check up and let them knowwhat could be done about it.20During the serving of refreshments after the meeting, Nelsongot into a discussion with employees Dahl and Judge about themerits of the union and the advisability of trying to organize otherplants instead of the respondent's.Nelson asked why they had notorganized other plants rather than the respondent's, and said thatthe respondent was fair to its employees and that it was voluntarilygiving them things such as insurance and sick benefits, which itcould take away if the union succeeded in organizing its plant.21Later in the spring of 1937, Ervin Hiltz, a member of the ToolRoom Committee, told Larsen, the chairman of that committee, that"he had gotten himself into a little jam" at a union meeting thenight before; he had gotten into an argument, and some of the men,had called him a "fink" and almost thrown him out.Hiltz askedLarsen to call a meeting of men from different parts of the plantto straighten out, the trouble.Larsen agreed to do so, and askedabout six men to meet in a small room on the sixth floor of the plant.Among them were Charles A. Nelson, and employees Ekholm andArmstrong who were, respectively, a member of the Tool RoomCommittee and president of the Independent.At the meeting, there was considerable discussion of Hiltz's situa-tion.This developed into an argument, which eventually turned tounions and to grievances.Nelson said it was not necessary to havea union in the plant, and that a union was not welcome, was notneeded, and consisted only of racketeers.He said that, if any griev-ances came up, the men could see him and he would take care ofthem.He pointed out that, at some previous time, the men in thepunch-press department had had some grievances; that they had in-vited him to a meeting and asked him to take their grievances up withthe management; and that he had done so to the satisfaction of themen.Nelson thereupon called two or three men from the punch-pressdepartment to the meeting, and asked them to verify his statements.They did so. Somebody present said that most of the men in the20 The findings in this paragraph are based on Judge's testimony,which was not contra.dicted in this respect by Nelson or the respondent91This finding is based on the testimony of employee Judge.Nelson denied having slidthat the respondent could take away from its employees the insurance and sick benefits itwas giving them if the plant was unionized. In view of the Trial Examiner'sgeneraluniuIIhngness to credit Nelson's testimony over that of other witnesses and of the anti-union activities in which Nelson engaged, we credit Judge's testimonyover Nelson'sdenial, and find that Nelson made the statement attributed to him MIN'NE'APOLIS-HONEYWELL REGULATOR COMPANY277metal-finishing department belonged to Local No. 382, and asked thattheir leaders be called in to the meeting.Nelson thereupon calledthe foreman of that department and asked him to send the men sonamed to the meeting on the sixth floor. The men came. There wasthen additional controversy, apparently between Nelson, the ToolRoom Committee, the Independent, and Local No. 382 members. Themeeting finally broke up in disagreement, Nelson maintaining to theend that they did not need a union in the plant and that the men shouldmerely come to him and he would correct any grievances they had 22The pay of the men who attended the meeting was not reduced becauseof the time thus spent by them.Shortly after his lay-off by the respondent in November 1937, em-ployee Carl Nord applied to Nelson for relief from the Minnreg Veter-ans Association.Nelson said he would send Nord to the Family ReliefAgency for assistance, and then launched into a discussion of unions.He criticized unions severely, saying that they were no good andthat all they wanted was the employees' money.On May 9, 1940, Nelson presided at a meeting of between 25 and 35employees from the coil-winding and other departments.This meet-ing was held in Superintendent Foster's office at the close of the work-ing day, and Nelson sat at Foster's desk while he presided. The an-nounced purpose of the meeting was to discuss grievances and to in-vestigate employee Kush's alleged claim that she had been reinstatedbecause of union pressure.However, the meeting became an inquisi-tion of union members about Kush's reinstatement, about the identityof union officials, about union benefits for the employees, and aboutwhat happened to union dues.Nelson insisted that Kush had notbeen reinstated because of union pressure, and took his usual positionin opposition to unions.He testified at the hearing that he had notcalled the meeting, but had been present merely on the telephoned in-vitation of an unidentified girl.He was, however, responsible forgetting Foster's office for the occasion.By his participation in the12Larsen testified he did not remember any discussion of grievances at this meeting,but both Nelson and Ekholm did remember such a discussion.Their recollections arecredited as being the more accurate.Nelson,however, denied saying that a union wasnot welcome or needed at the plant,or that its members were racketeers.However, helater testified:"My opinion is that as far as the employees at the Honeywell Companyare concerned,I firmly believe that the union can not do any good for them.Idon'tbelieve they can.That is my firm opinion....The working conditions at the Honey-well Company, I believe, are as good or better than they are in any other place in Minne-apolis.I believe the wages are as high or on an average higher than they are in othershops, whether they are union or nonunion shops, and,therefore,I feel that if a man goesto work and pays dues,he should have something in return,and I don't believe the unioncan help the people at the Honeywell plant and give them anything in return for themoney they pay out."Nelson also testified:"Ihave expressed my opinion as to thatIbelieve I have done that on several occasions,expressed my own personal opinion asto what I think about union in regard to the Honeywell Company and the employees ofthe Honeywell Company." It is therefore not unlikely that Nelson made similar state-ments at the sixth floor meeting in 1937, and Ekholm's testimony to that effect is accepted. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting, he sponsored it on behalf of the respondent, and the re-spondent is responsible for the anti-union remarks there made byNelson.We find that, by Nelson's conduct in attending meetings ofemployees both during and outside of working hours, in speakingagainst unions, and in continually urging employees to present theirgrievances through him rather than through a union, the respondentinstigated opposition among its employees to union activity andmembership and urged upon its employees a substitute method forhandling grievances.By so doing, the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.C.Discrimination in regard to hire or tenure of employmentSo far as the record shows, neither the Independent nor the Indus-trial remained active among the respondent's employees for more thana comparatively short time.The Tool and Die Makers Club andthe Tool Room Committee also became more or less quiescent.LocalNo. 382, on the other hand, continued its efforts to obtain membersfor some time during 1937, and became the most active labor organ-ization in the respondent's plant.However, some time during 1937,Local No. 1140 of United Electrical, Radio & Machine Workers ofAmerica came into the field, and apparently met with some success,because on August 27, 1937 a majority of the members of Local No:382 voted in favor of becoming members of the United. Since thattime,United has been the most active labor organization in therespondent's plant.On June 1,1939, a separate local was establishedby the United for the respondent's employees.This was Local No.1145, the labor organization which filed the charges in the presentproceeding and which is referred to herein as the Union.In the fall of 1937, the respondent laid off or discharged a largenumber of its employees. Included among the employees whoseemployment was thus temporarily or permanently terminated were sixnamed in the complaint herein as having been laid off or dischargedbecause of union membership and activity.At various dates there-after, the respondent laid off or discharged the other employees namedin the complaint.The respondent contends that all these employees,with one exception, were laid off or discharged because of lack ofwork.It will, therefore, be useful to consider first the respondent'snormal policy in selecting employees for lay-off or discharge.1.The respondent's lay-off policy : seniorityIn about May of 1936; the respondent embodied its then existingpersonnel rules in a printed leaflet entitled Employment Policy, which MINNEAPOLIS)-HOdNEYWELL REGULATOR COMPANY279it distributed among its employees.Except for minor changes, thispolicy has remained in effect ever since.They policy provides, inpart, that :It will be the policy of the management when making any changein personnel, or when laying off employees for lack of work, orfor any other legitimate reason, to consider length of service,when that and merit do not conflict.Superintendent Foster testified that this provision is generallyinterpreted as meaning departmental rather than plant seniority, butthat exceptions are sometimes made in individual cases.Employeeswho are to be laid off or discharged or reinstated are usually selected bythe department heads or foremen, after they have been told whatfuture production in their respective departments will be.Eachdepartment head or foreman apparently carries out the respondent'sseniority policy as he understands it, and it appears that the policyas thus enforced is comparatively flexible in application and is at timessubordinated to immediate production and personnel needs.Early in 1936, the Tool Room Committee 23 began negotiationswith the respondent with respect to terms and conditions of employ-ment.On February 16, 1937, the respondent wrote two letters to theCommittee, embodying the agreements previously reached by them.The letters stated in part:The Company agrees to recognize the length of service of itsemployees and when work is slack to give preference to theemployees you represent having the longest ;service records,subject to ratification and agreement between your Committeeand the management.On November 29, 1937, the Tool Room Committee obtained a supple-mental agreement stating in part that the respondent would recog-nize, "length of servicewith the Company"24as the basis for de-termining seniority.Foster testified at the hearing, however, thatplant seniority in the tool room "means the same as departmentalseniority," since employees in that department are very seldom trans-ferred.The respondent's general policy as to seniority seems,therefore, to have remained unchanged.In the spring of 1937, an official of Local No. 382 and Farrell,an operator in the drill-press department, prepared a proposed con-tract for that department.This proposed contract provided, inza The record is not clear as to whether this committee was a part of, or independent of, ,the Twin Cities Tool and Die Makers Club.The issue seems unimportant, since they seemto have actedin unison.Both Ekholm and Francis testified this committee was not aunion.Inview of its dealings with the respondent, however, we find that it was a labororganization within the,meaning of the Act.24 Italics supplied. 280.DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart, that men in that department, would be laid off in the orderof their seniority.After consulting with Superintendent Foster,Powers, the department foreman, announced that 'the respondentagreed to the contract, but that the drill press department would bedivided into two groups, to be known as Group 160 and Group 161,the first of which would do the more skilled work, and the second ofwhich would do the simpler work in the department.Employees inGroup 161 would be laid off first, in case of necessity, their work tobe taken over by employees in Group 160, who -would be retaineduntil those in Group 161 had first been laid off:In June 1937, Foreman Powers left the respondent's employ, andHarry Long became general foreman of the machine shop, whichincluded the automatic screw machine, the hand screw machine, andthe drill press departments.When extensive lay-offs became neces-sary in the fall of 1937, Long consulted with Foster and they agreedthat seniority would be considered in selecting the employees to belaid off.They also agreed that employees in Group 161 would belaid off first. In December 1938, Long prepared a statement ofpolicy as a guide for himself in dealing with employees.Exceptthat it clarified certain details, the statement followed Long's previ-ous policy on seniority.The statement was approved by Superin-tendent Foster and was read by Long to various groups of employees.We find that seniority, usually on a departmental basis, is one ofthe factors considered by the respondent as a general policy in select-ing employees to be laid off or reinstated.Since selections of em-ployees to be laid off or reinstated are made largely by departmentheads or foremen, the extent to which seniority is followed variessomewhat from department to department, and is at times subordi-nated to other considerations.With respect to its tool room em-ployees, however, the respondent has expressly agreed to followdepartmental seniority, with the proviso that the employees in thedrill-press department were to be divided into two groups, 160 and161, the latter of which would be laid off before the former.2.The 1937 lay-offsa.Evelyn KnutsonKnutson started work with the respondent on October 10, 1932,in the glass department, at 25 cents per hour.After a month there,she was transferred to the Relay Bench Assembly, where her job con-sisted of working in a line with other girls assembling relays.Sheworked at this, with occasional lay-offs, until her employment wasterminated on August 27, 1937.During her employment, her paywas gradually increased until on May 3, 1937, it was raised to 40 MIN'I^TiEAPOLIS-HONEYWELL REGULATOR COMPANY281cents per hour.Her foreman was Elder Quarfot, who was in chargeof the relay assembly department.Knutson joined Local No. 382 in the spring of 1937. She testifiedthat she was then the only girl in her department, or even in theentire plant, who was a union member, but that she was not active.She later, however, solicited members among the girls in her depart-ment and, together with other employees, transferred her affiliationfrom Local No. 382 to Local No. 1140 of the UERMWA.25The respondent contends that Knutson and other married women inits employ were laid off as work for them became unavailable, andthat they have not been recalled because of a policy adopted in somedepartments during 1935 and 1936 against the employment of marriedwomen.We shall consider first the alleged reason for Knutson'sfailure to be recalled to work.Quarfot testified that Hocking, soon after he became employmentmanager in 1935, spoke to him about the number of married womenworking in the plant, and said that "he was getting a lot of heat fromthe public" in opposition to the employment of married women whentherewere single women seeking work.16Quarfot testified : "Hejust asked me if we couldn't get along without all these marriedwomen we had ... I told him right at that time I don't see how Icould, because I had them broke in on all these older jobs, but I saidI would have it in mind and when I could break into it, why, I wouldhelp him out."Quarfot further testified that at some later time, in1935 or 1936, he decided to accept Hocking's suggestion, and formu-lated a policy against employing married women.'Quarfot admitted that Hocking merely spoke to him about theproblem of married women and never sent him any written com-munication on the subject. In fact, Quarfot never received writteninstructions from any source with reference to a policy on marriedwomen or to a change in the respondent's printed Employment Policy.Quarfot admitted that he had seen this printed Policy, that he knewitwas given people when employed by the respondent, that it con-tained no statement against employing married women, and that nosuch statement had ever been published or posted.He stated thathe had informed all the people in his department orally of the rule,but that he had not notified Knutson of the change in writing.Therespondent's rules provide that, if any change is made in them, theemployees will be so notified in writing and given the right to rejectthe change and to resign, if they so desire.25Knutson also testified that at onetime someof the girls from her department cameto her house, near the plant, for their lunch, and that two of her friends and co-workers,Florence Kaston and Laura Larson, told her they had been told by the foreman's secretary,Mildred Stenglein, "not to come over to my house ; that I had something to do with theunion at my place " However, neither Kaston, Larson, nor Stenglein testified. SinceKnutson's testimony is hearsay, no finding is made on this point.26Hockingalso testified to the same effect. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Quarfot claimed that he formed a policy in 1935 or 1996against employing married women, he admittedly did nothing aboutit until the lay-offs of 1937.Thus, the respondent introduced intoevidence a list prepared by Quarfot in the spring of 1940, whichcontained the names of 36 married women whom Quarfot laid offduring 1937 and 1938.Five of these women had started work forthe respondent in 1930 or before, 1 in 1931, 1 (Knutson) in 1932, 11in 1933, 9 in 1935, and 9 in 1936.Whether these women were mar-ried at the time they were first employed is not shown; neither arethe dates on which they were married or on which the respondentlearned of their marriages.However, it is unreasonable to assumethat all of them married in the summer of 1937. It is thus clearthat Quarfot employed a number of married women after his policyagainst married women had allegedly been decided upon.27It is also clear that Quarfot did not apply any such policy inmaking lay-offs; even in 1937.Thus, of the 36 women laid off onAugust 27, 1937, 30 were single and only 6 were married. The re-spondent failed to offer evidence showing the number or maritalstatus of employees laid off on other dates in 1937, or of those re-tained.There is thus no evidence that the proportion of "married tosingle women in the August 27 lay-offs was higher in the other lay-off sof that year.Moreover, it affirmatively appears that some marriedwomen were retained after Knutson's lay-off.Thus, of the 33 mar-ried women who were terminated in 1937, 1 resigned in July, 6 (in-cluding Knutson) were laid off on August 27, and the remaining 26were retained for at least a month or so thereafter.Three otherwomen, Stenglein, Rugg and Rice, were retained until 1938, the lattertwo working until November 10-more than a 'year after Knutson'slay-off.28In addition, at least one married woman, Norstrum, isstillworking in that department on what Quarfot described as aspecial job.29Six of the married women who were retained after Knutson andthen laid off later in 1937 were recalled to work for a "short period"in the fall of 1939.30All these women had less seniority than Knut-son.Quarfot testified that they were selected for special jobs; "theywere mostly all kick press operators", on which machine he said2T It should be noted that the above finding does not necessarily cover all marriedwomen hired during this period,since the respondent did not submit a complete list ofmarried employees.Thus,married women hired during these years would not be includedin the above figures if they left the respondent before 1937,or if they later became single,or if they were retained by the respondent after 1937° Ritter was also laid off in November 1938, but is not included in these calculationsbecause she was not married until 1938.Quarfot testified she was included in the list bymistake.29 Itmust be again noted that the record is not complete in this respect,since evidencewas not offered as to all the women in the department who were married while working.20One of these six women had also been recalled in 1938 and worked approximately9 months duringthat year. MINNE'APOLIS)-HONEYWELL REGULATOR COMPANY283Knutson was inexperienced.However, he later admitted that, of thesix, only one was a. full-time kick press operator, while a second wasapart-time operator, and a third "was in that machine group." Itfurther appears that Knutson had had experience in that work.When Knutson applied for reinstatement at the plant' in 1938,Superintendent Foster said that the fact that she was married hadnothing to do with the refusal to reinstate her, and Quarfot saidnothing about her marital status.Quarfot testified that he hadnever seen Knutson's application for employment, but that he hadtalked with her and that "she always claimed that she wasn't livingwith her husband."He did not learn that she had gone back to herhusband untilafterher lay-off, when "some of the people talkingaround there" said they were living together.Even then, Quarfottestified, he did not ask Knutson if she was reunited with her hus-band or make any attempt to find out whether she was, in fact, livingwith him, although Quarfot testified that such information wouldhave affected his application of the alleged policy.The respondent's contention that Knutson was not reinstatedbecause of her marital status thus involves these contradictions: (1)The respondent's established general policy in selecting employeesfor reinstatement, as well as for lay-off, is to give consideration toseniority and merit, and there has been no written modification ofthat policy providing for non-reinstatement of married women, al-though the rules provide for written notice to employees of anychange; (2) neither Foreman Quarfot nor Superintendent Foster,when Knutson applied for reinstatement, said that her maritalstatus was the reason for her not being reinstated; and (3) somemarried women with less seniority than Knutson were reinstated.We are convinced that Knutson's marital status was not the reasonfor the respondent's failure to reinstate her.In the absence ofany other explanation for the respondent's discriminatory failureto reinstate Knutson in her seniority order, we infer and find thatitwas due to the fact that she was the first woman in the plant tobecome a union member and also to her union activity.The respondent contends that Knutson was laid off on August27, 1937, for "lack of work". Foreman Quarfot testified that a totalof 36 employees were laid off in his department on the same date,that other, employees had been laid off prior to August 27, and that"quite a few" were laid off afterwards.On the other hand, it isadmitted by the respondent that employees with less seniority thanKnutson were retained after she was laid off.Quarfot testifiedthat the lay-offs were not made in order of seniority, and that Knut-son was one of the oldest employees in his department.No claimismade that Knutson was less efficient than the employees with 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDless seniority who were retained, and the respondent expressly deniesthat marital status was a factor in selecting the employees to belaid off.There is some evidence that the employees in Knutson'sdepartment worked in groups and were laid off by groups, as thework in each group tapered off, and that, these group lay-offs cutacross seniority lines.There is no showing, however, that the workwas of such a nature as to make realignment of groups by transferof employees difficult.On all the facts, including the respondent'sdiscriminatory refusal to reinstateKnutson, we find, as did theTrial Examiner, that the respondent discriminated against Knutsonby selecting her for lay off in complete disregard of its generalseniority policy, and that this discrimination was due to Knutson'sunion membership and activity.By thus laying off and refusing to reinstate Knutson, the respond-ent discriminated in regard to her hire and tenure of employment,discouragedmembership in labor organizations, and interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.b.Conrad DahlDahl started work for the respondent on April 27, 1929, in therelay inspection and timing department.From January 21, 1932,until September 16, 1936, except for occasional lay-offs, he' workedas a punch press operator.On that date, he was transferred at hisown request to "out-side" work as an installer in the Twin CitiesBranch Service department.After 2 months' employment there,he was laid off. On January 28, 1937, he was reinstated as a punchpress operator, and he worked in that capacity until his final lay-offon September 24, 1937.His initial pay was 40 'cents per hour. Itrose to 45 cents on May 13, 1929, but thereafter fell to 36 cents onApril 24, 1933; since then it has again risen and, when finally laidoff, he was receiving 55 cents per hour.Dahl joined the Steel and Metal Workers Industrial Union in1934.He started to be active in Local No. 382 in 1936, and becamea member of the organizing committee.However, he did not actu-ally join Local 382 until April 1937, when he commenced wearing hisunion button in the plant.He then became a shop steward and as-sisted in the presentation of grievances to the respondent.In July 1936, Ernest Borge 31 engaged in a conversation with Dahlat the latter's machine.Borge told Dahl to "lay off" unions, sayingthat they were made up of a bunch of radicals and communists and31Borge was a tool maker in the relay assembly department from 1927 or 1928 until1931 or 1932.He —as later put in charge of a departmental tool room and continued assuch until about 1936,when he was promoted to a position as trouble shooter in themethods department.We find that Borge was, in 1936,a part of management. MINNE'APOLIS-HONEYWELL REGULATOR COMPANY285that the respondent would not tolerate them.Dahl said that theemployees needed the union and that he was going to "stick by it."Borge then warned Dahl that, when there was a lay-off, he wouldnot be rehired.32At about the same time, Charles Nelson told Dahl that if he hadany grievances he should take them up with Nelson, who would takethem up with the respondent.Nelson said that the respondent didnot want any union in the plant, and that it would take away someof the employees' privileges, such as insurance, if the plant wereunionize'd.33-In February 1937, as has been found above, Dahl and employeeJudge got into a discussion with Nelson at a meeting of the Inde-pendent.Nelson argued that a union was not necessary; Dahl andJudge argued that a union was necessary.partment stockroom, with about four men under his supervision.He has since been placed in charge of the stockroom.Carl Lockrenstarted with the respondent in 1929 as a packer. Since then he hasworked his way up in the respondent's employ; first, he was givena special assignment in the field; then he went into the relay repairdepartment; in about 1932 he was placed in charge of that depart-'ment; then he went into the engineering test department, testingcontrols; in about 1936 he became a methods engineer in the methodsdepartment.That job "took in trouble shooting and setting up newmanufacturing lines in the production department of the factory,particularly assembly lines."In April 1937, Lockren was engaged insetting up an assembly line and doing "manufacturing difficultywork."At that same time, Walter Rogers was a group leader in therespondent's limit control department.He is no longer in the re-spondent's employ.We find that in April 1937 Mattes and Rogerswere supervisory employees and Lockren's work was such as to iden-tify him with management.Mattes testified that, one morning in April 1937, a girl employee inthe relay department on the fourth floor told him she had been both-ered the day before by Dahl's coming up to their floor and askingher to join Local 382.Mattes reported the incident to Lockren, whosaid, "Well, let's go down and see Connie."Rogers happened to be12Borge testified that Dahl asked him to join the Local, and that he replied he wasvery well satisfied with the way things were goingIle said he did not recall saying thatthe respondent would not tolerate union men and that Dahl would not be rehired whenlay-off time cameLater,Borge denied making the statement.The Trial Examiner wasfavorably impressed with Dahl's demeanor on the witness stand, and we accept his testi-mony as being the more credible81Nelson testified that he might have said the respondent was paying for insurance andsick benefits voluntarily and could take them away at any time,but that he did not saythiswould be because of any union and he did not say the respondent didn't want theUnion in the plant.The Trial Examiner believed Dahl to be the more credible witness. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisiting at that time on the fourth floor, overheard the conversation,and said he wanted to go along. The three men then agreed to visitDahl that afternoon at his place of work.Mattes testified that thethree of them decided to go together in order to impress Dahl. "Itwould make me think twice if three people came and told me not todo a thing, rather than if only one person came," Mattes testified.After lunch the three men went downstairs to the punch press de-partment and spoke to Dahl, interrupting him while at work at hismachine.They told him they knew he had been upstairs in the relaydepartment soliciting the employees on behalf of the- Local.Theysaid he should "lay off of" the union and quit organizing around theplant.Dahl refused to quit, saying that the union was all the em-ployees had to protect themselves in their work.They then saidthat, if Dahl did not quit his activities, he would not be safe at homeor on the street.Lockren said that if Dahl came up on the fourthfloor again he would kick him back downstairs.Mattes said that,if "he didn't stay off (the floor), he would probably go off regardless."The argument continued for some time.34Employee Judge heardpart of it from his nearby machine.After Mattes, Lockren, andRogers departed, Dahl asked his own foreman, Haugen, how it hap-pened that foremen from other departments could come down andtake up his time.Haugen shrugged his shoulders but did not reply.After work that day, Dahl and Judge reported the incident toSuperintendent Foster, who said he was sorry it had happened.Shortly thereafter,Mauseth, as organizer for Local No. 382, gavevice-president DuToit a written complaint that Lockren, Mattes andRogers were "terrorizing the workers" in the plant, telling them ifthey "don't stop trying to organize a union they will take care of themby beating them up either in their homes or on the street."DuToitthen called Lockren, Mattes and Rogers in to see him.He read them'Mauseth's letter, and then said he did not want any trouble in theplant.He then reprimanded them mildly, but neither took nor threat-ened them with disciplinary action.In 1937 there were about 134 men working in the punch press de-partment.Of these, about 100 men operated punch press machines,about 9 men set dies and also operated presses, and the balance wereforemen, clerks, helpers and others.The presses were of four kinds,i.e.,#3, $t5, #74, and #7. The #3 press was the smallest and the#7 press was the largest, Foreman McCutcheon testified, and we findaccordingly, that he would start a relatively inexperienced man oneasy jobs on the #3 press and, as the man gained in experience andS!The findings as to the statements made by Mattes,Lockren, and Rogers are basedlargely upon Dahl's testimony.Mattes and Lockren denied parts of Dahl's testimony, andgave somewhat different versions of what occurred,but admitted that their rather extraor-dinary call on Dahl took place.In view of their partial admission and of the TrialExaminer's estimate of Dahl as a witness,we credit his testimony. MIN'NE'APOLISLHONEYWELL REGULATOR COMPANY287dexterity, he would give him more difficult jobs on that press.As aman improved still more, and as openings became available, he wouldbe promoted to the #5 press, then to the #74 press, and finally tothe#7 press.The larger presses handled heavier jobs, had moreexpensive tools, and required greater care and skill than the smallerpresses.The operators on the heavier presses received a correspond-ingly higher rate of pay.Dahl and 4 other men operated only #7 presses, and the remainingmen operated the smaller presses, with-approximately 70 men work-ing on the #3 or smallest presses. It would thus appear that Dahlwas among the best operators in the punch press department.35Dahl was carried on the respondent's records as an operator andinstaller.Although he had transferred out of his department inSeptember 1936 and did not return until January 28, 1937, his start-ing dates were indicated on the department records to be April 27,1929, the date on which he started his employment with the respond-ent, and February 26, 1931.Presumably, the respondent used thelater date as indicating Dahl's starting time in the department andas the basis for determining his seniority.On this basis, Dahl- hadover two years more seniority than the other operators on the #7presses and also exceeded many operators on the other presses inthat respect.Nevertheless, Dahl was laid off on September 24, 1937.The otheroperators on #7 presses were laid dff later, i. e., on October 1, Octo-ber '29, and November 5 of that year. Some operators of the smallerpresses were laid off before Dahl, but many of them were retaineduntil October or even November, and one was not laid off at all.Ofthese men so retained, 15 had less seniority than Dahl.Haugen, Dahl's foreman in 1937, did not testify as to why Dahlwas the first to be laid off in his group, or as to why men operatingthe smaller presses were kept on for substantial periods of time afterDahl's lay-off.This was in violation of the respondent's publishedrules on seniority and merit.We' therefore find, as did the TrialExaminer, that the lay-off on September 24, 1937, was caused byDahl's union office and activities, and that, if it had not been forhis union activity and if he had heeded the warnings to cease suchactivity, he would have been retained until at least November 5, 1937.In 1938 the respondent reinstated a large number of the employeesin the department, including 24 operators who had less seniority than35 The respondent submitted tabulations showing the piece-work earnings of Dahl andother operators,as an indication of relative merit.Although these have been considered,they are not conclusive'because of variations in the piece-work rates,ie, as betweennight and day work,as between work on different presses,as between different jobs, andas between trial runs and other work.Foreman McCutcheon, himself,apparently paidlittle attention to the comparative piece-work earnings of the operators in determining,for examplerwhnch of them should first be recalled. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDDahl.Among these was Wiemiller, who returned to his work onthe#7 press on August 9. The other men apparently worked onthe smaller presses.Later that year, however, many of these em-ployees were laid off again. In 1939 there were more reinstatements,including 35 operators with less seniority than Dahl.Dahl, how-ever,was not reinstated in either 1938 or 1939 and is still on thelay-off list.McCutcheon, who has been foreman since January 1, 1938, testifiedthat he did not reinstate Dahl because he had lost his seniorityrights when he voluntarily transferred out of the department in 1936,and that Dahl had been so informed by McCutcheon at that time.This, however, is refuted by the fact that McCutcheon's departmentalrecords indicated Dalil's last starting date to be February 26, 1931,instead of January 1937, the date on which he returned to the punchpress department.McCutcheon testified that he also considered therelativemerits of the employees, and he submitted a tabulation ofearnings in support thereof, on which Dahl appeared as having thelowest average hourly piece-work earnings.However, as we havealready pointed out, this tabulation is subject to many qualificationsand is not an accurate gauge of merit.McCutcheon apparently didnot rely on it, because he did not rehire the men who had the highestearnings.Indeed, the first of the #7 press operators to be rehired byMcCutcheon was Wiemiller, who had the lowest average piece-workearnings of the four operators other than Dahl.McCutcheon alsotestified that Dahl was a dissipated man and drank too much.Twoinstances were cited, one in 1933, and one in 1936 in the installationdepartment.Dahl testified that in 1933 the man in charge of thedie crib supplied "moonshine" to some of the boys, and that in 1936itwas his superior, Green, who was drunk and not he. In any event,Dahl had been reinstated in the punch press department since thelast incident, so his drinking was apparently not then considered bythe respondent as disqualifying Dahl for employment.We therefore find, as did the Trial Examiner, that the respondentdiscriminated against Dahl because of his union membership and activ-ity, not only in laying him off on September 24,1937, but also in failingto reinstate him on August 9, 1938, and thereafter.We further find that, by thus laying off and failing to reinstate Dahl,the respondent discriminated in regard to his hire and tenure of em-ployment and discouraged membership in labor organizations, andthereby, and by the above described acts and conduct of Borge, Nelson,Mattes, Lockren, and Rogers, interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section7 of the Act. MIN'NE'APOLIS-HONEYWELL REGULATOR COMPANY289c.Frank JudgeFrank Judge started work with the respondent on August 10, 1936,as a punch press operator at 470 per hour.With the exception of a2-month lay-off, he worked continuously thereafter until laid off onSeptember 10, 1937, at which time he was receiving 55¢ per hour.Since 1928, Judge has belonged to a building trades union which hasno connection with the respondent's employees. In August 1936 heapplied for membership in Local No. 382, and on April 10, 1937, he wasinitiated into membership.He then paid one month's dues, and beganwearing his union button in the,plant and talking to other employeesin an attempt to make them more active members. On one occasion,after his working hours, he and Dahl delivered union application blanksto people in different departments throughout the building.As isfound above, Foreman Haugen, in 1937, warned both men against suchactivities by giving them a copy of the respondent's printed Employ-ment Policy and directing their attention to the section which statesthat engaging in outside activities during working hours constitutesground for discharge without notice. In August 1937, Judge, togetherwith other employees, transferred his affiliation to the UERMWA andbecame an active member.As found above, Judge and Dahl argued with Nelson at a meetingof the Independent in February 1937, Nelson claiming a union wasunnecessary at the plant, while Judge and Dahl insisted it was neces-sary.In addition, Judge had a personal talk with Nelson while bothof them were waiting for this meeting to begin, in which Judge, notknowing that Nelson was there representing the company, indicated apro-union attitude.Judge also overheard part of the conversation inwhich Lockren, Mattes, and Rogers argued with and threatened Dahlat the latter's bench.Judge urged Dahl to see Foster about this inci-dent and went with him to the conference with Foster.Judge was one of about 15 men operating the #5 presses, whichranked third in size to the #7 presses.Of these 15 men, Judgeranked eleventh in seniority, two men being his junior by 4 days,and 2 others by approximately 5 months. In the fall of 1937, 14 ofthese operators were laid off.The 4 men with less seniority thanJudge were laid off either on the same date as Judge or prior thereto.On the #3 presses, 5 operators with less seniority than Judge wereretained at work for 2 weeks after Judge was laid off. There wasthus no patent disregard by the respondent of its seniority policy inlaying Judge off, and Judge makes no complaint that this lay-offwas improper.In 1938 the respondent recalled seven of the #5 press operatorsfor varying periods of time, all of whom had greater seniority thanJudge, and one of the #3 -press operators who had less seniority:,Thus, there again appears to have been no serious violation of sen- 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDiority, and Judge makes no claim that the respondent's failure to rein-state him during 1938 was improper.In the spring of 1939 the respondent reinstated 10 of the #5 pressoperators, including two, Urista and Urbik, who had less senioritythan Judge. In the fall of 1939, the respondent also reinstatedWickberg and Smithson, both of whom were junior to Judge. Theonly men not reinstated, other than Judge, were Johnson and Ye,and the record does not disclose whether they desired reemployment.During 1939, Urista worked approximately 61/2 months, Urbik ap-proximately 31/2 months, Wickberg approximately 13/4 months, andSmithson 25 days.The respondent also reinstated 8 of the #3 pressoperators who had less seniority than Judge.36These men workedfor varying periods of time in 1939, ranging from 17 days to 7 months.All 12 of the operators so preferred over Judge were again laid offduring that same year.The question-thus arises as to why the respondent discriminatedagainst Judge in favor of the 12 junior operators.McCutcheon, whowas foreman of the punch press department in 1939, testified that herecalledUrista,Urbik,Wickberg and Smithson in preference toJudge because of their ability as operators. "Mr. Judge wasn't agood punch press operator," McCutcheon testified. "He started outin the department in 1936 operating a #3 press, and his productiveability was low. I am informed that in 1937, at his request, he wasmoved on to a #5 press. In checking on it, the records show that hedid not improve any. In order to verify my findings I have hadthe pay roll department prepare for me a list showing a comparisonof the earnings and the ability of these various operators."Thislist is in evidence and tabulates the piece-work earnings in 1937 ofthe 15 operators of #5 presses. It shows an average piece-workearning of 69¢ per hour for Judge, 741/2¢ per hour for Wickberg, and761/2¢ for Smithson.The averages of all the other operators arehigher, the average for all the operators being 83.9¢ per hour.Wehave pointed out above the many qualifications to which such a tabu-lation is subject because of the many variations in rates of piece-workpay, and also the possible inaccuracy of such a tabulation as a gaugeof merit.ha addition, Judge testified that his low earnings were dueto the bad condition of his press, which he said "probably belongedto Noah's Ark" and was too old, too small, and too slow to let himhandle the work as fast as the operators on the other presses.378' Stuth,E G Carlson,Ted Carlson,Sam Smith, Mueller,Snook, Martin, and CainsrMcCutcheontestifiedthat Judge'spress was"in good condition"and not "so old."However, Judge's testimony is that he worked on the defective press from January 1937until July or August,when he was given a new press for a short time,and other evidenceindicates that Judge's over-all rating as an operator in 1936 was A, whereas his ratingin 1937, when heclaims tohave had a defectivepress, was B.Furthermore,Judge testi-fied withoutcontradiction that the press in question has since been taken out of activeservice.We therefore credit Judge's testimony. MINNEAPOLISLHONEYWEiLL REGULATOR COMPANY291It is thus not at all clear that Judge was a less able operator thanthe four men who were junior to him but who were neverthelesspreferred over him in reinstatement. In any event, Judge couldhave been recalled to work on one of the #3 presses.As we havefound above, the operator of a #3 press generally required lessexperience and skill than the operator of a #5 press, and Judge'sassignment to the heavier machine is therefore an indication that hewas more highly skilled than the operators of the smaller machines.Nevertheless, the respondent recalled eight of the #3 press operatorswho had less seniority than Judge, and no substantial explanationfor this preference appears in the record.Although Judge was not an officer or committee member of anyof the unions here involved, he nevertheless was active in their affairs.The Trial Examiner, after observing Judge on the witness stand,remarked in his Intermediate Report -that Judge appeared ratherdisputatious by nature; he displayed this trait in connection withhis union activities by, for example, arguing with Nelson, accompany-ing Dahl to Foster's office, and engaging in other activities such asthose which prompted the warning given him by Foreman Haugen.In view of Judge's activity as a union member and of the respondent'sviolation of its seniority policy in 1939 without any substantialshowing of real difference in ability between the operators, we find,as did the Trial Examiner, that the respondent discriminated againstJudge and in favor of the 12 operators with less seniority because ofJudge's union membership and activity.By thus failing to reinstate Judge in 1939, the respondent discrimi-nated in regard to-his hire and tenure of employment, discouragedmembership in labor organizations, and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.d.Frank FlanniganFlannigan started work for the respondent on August 10, 1933, asa helper in the punch press department.After about 11/2 years ofintermittent employment in this capacity, he became a punch pressoperator and worked on the #3 machine until October 1, 1937, whenhe was laid off.He has not since been reinstated.When Flannigan was asked at the hearing if he had joined a labororganization,he replied : "They tried to organize down thereonce . . .That was about in 1935 or 1936, and I was going to jointhen, but they went haywire, or something went wrong with it."As a result, Flannigan did not then join. In fact, he did not join aunion at any time during his employment with the respondent.Hecould not even remember the name of the organization or the numberof the local which the employees attempted to form in 1935 or 1936450122-42-vol 33-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the respondent's list of punch press operators, Flannigan'sseniority date is given as the time he started in the department, i. e.,August 10, 1933, and also as July 1936.His order on the list wasgoverned by the former date. If this be taken as correct, Flanniganranked 17th in seniority out of the 72 operators on the #3 presses; 383 operators with less seniority were retained after llim in 1937,39 1of whom was not laid off until 1938; 5 operators with less senioritywere reinstated for temporary work in 1938; and 22 operators withless seniority were reinstated in 1939, 6 of whom were still workingat the time of the hearing 40 If July 1936 is taken as Flannigan'scorrect seniority date, one operator with less seniority was retainedafter Flannigan in 1937; two operators with less seniority were re-instated temporarily in 1938; and eight with less seniority werereinstated in 1939.Flannigan was a nervous worker.He spoiled at least as muchmaterial as the average operator and broke more than his share ofdies.His foreman called his attention to this breakage, but he re-plied that he was trying to increase his speed so' as to make $1 perhour.His breakage record was reported to Superintendent Foster,who called Flannigan to his office sometime in the summer of 1937.Foster said that he understood Flannigan was causing trouble in hisdepartment; that he was reckless; that "he had quite a bit of scrap";and that he was breaking his tools because of inattention to hiswork.Flannigan did not say much at the time.He returned tohis department and worked there until his lay-off on October 1,1937.Since not more than three operators with less seniority were re-tained in 1937 after Flannigan was laid off, since his work hadbeen the subject of complaint even before the lay-off, and since therecord does not show him to have been a member of or active fora union at that time, we find, as did the Trial Examiner, that Flan-nigan was laid off on October 1, 1937, because of lack of work, aftera consideration of his seniority and merit, and without regard tomembership in or activity on behalf of any labor organization.On August 10, 1938, Flannigan secured employment as a punchpress operator with another firm in Minneapolis.He has been em-ployed there ever since.Soon thereafter, he joined Local No. 1140of the UERMWA, and he has since remained a member. On August16,August 18, and September 5, 1938, the respondent reinstated atotal of five of its #3 press operators who had less seniority thanFlannigan.'Since this occurred at about the time, or shortly after,39These numbers may be somewhat inaccurate,since Foreman McCutcheon was notentirely certain at the hearing as to which operators worked on the #3 presses.39Blade,Bakken,and Young4OA seventh man was retained in 1939 until he quit.41Pearson and Blade, Lord, Lachner, and Mueller MUITNEAPOLI&-HONEYWELL REGULATOR COMPANY293Flannigan joined a union, the question arises as to whether he waspassed over because of his union membership.The same questionis raised by the fact that 22 operators with less seniority were rein-stated on #3 presses in 1939.The record does not show that the respondent knew Flanniganjoined Local No. 1140 in August 1938, and there is affirmative evi-dence that Flannigan was not recalled because of considerations ofmerit.Since August 1938, when he secured employment elsewhere,Flannigan has not applied to the respondent for reinstatement.Wetherefore agree with the Trial Examiner's finding that the recorddoes not show that the respondent failed or refused to reinstateFlannigan because of his union membership and activity.e.Irwin John FarrellIrwin John Farrell was first hired by the respondent on October14, 1935, and worked on the experimental motor assembly block.In December of that year he was laid off, but on March 4, 1936, hewas rehired as a machine operator in the drill press departmentat 47 cents per hour.His pay rate was later increased to 56 centsper hour, before he was laid off on September 13, 1937. Afterthis lay-off, he was reemployed on February 13, 1939, and has sinceworked continuously except for a 3-week lay-off from December1939 into January 1940.He is now operating a drill press and alathe in the machine shop.In 1936 Farrell joined Local No. 382.He became a member of theorganizing committee, and solicited other employees for member-ship.In the summer of 1937 he transferred with other employeesto Local No. 1140, and later to Local No. 1145 of the UERMWA.He is still active in the Union.As found above, Farrell presented a sample contract for his'department to his foreman, Lew Powers, in the spring of 1937.Powers discussed it with Superintendent Foster and later calledameeting of the employees, at which he announced that the pro-posed contract was satisfactory except for a few changes that hadto be made in the department.He said the drill press departmentwas to be divided into two groups, one of which, called 160, wasto do the more skilled or difficult work, while the other group, knownas 161, would do the simpler work and would be laid off first incase of a reduction in force.This division into groups was effectedthe next day, and Farrell, was placed in group 160.About 2 weeks thereafter, Foreman Powers told Farrell that ifhe persisted in his union activities he would be let out, and thathe should tell employees Wicks and Pottsmith to stop their activi-ties.Wicks, Pottsmith, and Farrell were on the union organizingstaff and were very active at that time in its behalf. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDPowers left the respondent's employ in June 1937 and was re-placed by Foreman Long, who began laying people off in July 1937.On July 21 he laid off 15 people in group 161. In August, Farrellasked Long if he was going to be -laid off, saying that he wantedto know because there was a chance of getting other work at thattime.Long said that Farrell would not be laid off, that he waslisted asa steady employee with a good record, and that he had ajob with the respondent.In August, Long laid off four more men from group 161 and sixfrom group 160.On September 13 he laid off 8 in group 161 and 11in group 160.Farrell was one of these 11 men.42On September 24, three more men from group 160 were laid off,and on November 12 another three men from group 160 were laidoff.On May 9, 1938, six more men were laid off, but the recordisnot clear as to the department or group in which they wereemployed.In July and August 1938, Long reemployed 7 men, andin November 1938 he laid off 10 men ; the departments and groupsof these men are not identified in the record:Men were retainedduring this period in group 161, among whom were men with lessseniority than Farrell.43At one time in 1938, when Farrell came to the plant and asked forwork, he talked to Foreman.Long.Long said he could not see thatthe union was doing the men any good or was improving their work-ing conditions.44On February 13, 1939, Farrell was reinstated.He worked untilDecember 15, 1939, when he was again laid off.On January 5, 1940,he was again reinstated and he has since worked continuously.In February 1940, employee Corniea 45 told Farrell that he hadlearned from the upstairs office the union committees of which Far-rell was a member, and warned him that if he persistedin his union42Long testified this lay-off was on September 10.However,Farrell'spersonnel cardgives September 13 as the dateIt is considered less likely to be in error.43This sentence is based on Farrell's testimony.The respondent relied on a generalstatement by witness Long that:"They [Farrell and Tetzmann]were laid off exactlyin their turn,following' a seniority policy."Despite suggestions made by the TrialExaminer at the hearing,the respondent failed to produce any evidence supporting thisstatementIn view of the respondent's failure to produce additional data which itcould have produced if it had wished to do so,the statement of Long must be consideredentitled to less weight than the evidence given on this point by Farrell44This finding is based on Farrell's testimony,which was denied by Long.The TrialExaminer,who heard both witnesses,found that Long did not appear to be a candidwitness and at times indicated a tendency to justify himself rather than to tell the truthfrankly.On the other hand,he found that Farrell testified with absolute cai.dor andappeared to be an honest witness.We therefore credit Farrell's testimony.45The Trial Examiner referred to Corniea as an assistant foreman.The respondentcontends that this characterization is erioneous and that Corniea has no supervisory func-tions.Corniea is a planning clerk,who is paid on a weekly rather than an hourly basis,whose salary is higher than the earnings of many of the production men, who has neverbeen laid off in the respondent's periodic reductions of force, and who can and doeson occasion give directions to press operators which the latter follow.We find thatCorniea is superior in status to the press operators MINNEAPOLIS-HONEYWELL REGULATOR COMPANY295activities he was going to be let out again.He also told Farrell togive the same warning to Wicks and Pottsmith. Later that month,Corniea again told Farrell that he was going to be let out if he con-tinued his activities.This time Corniea also said that Farrell hadbeen laid off in 1937 because of his union activities, and that he wasreinstated only because Corniea had promised the management thatFarrell would not continue in the union.46In May or June 1940, Wilbur Knutson, the assistant foreman inthe tool crib, told Farrell that he was afraid the'men would lose theirvacations with pay if the Union organized the plant; that he wasdisappointed because the men were organizing; and that he couldnot understand it, because the pay was good and everything was"swell." 47In laying Farrell off on September 13, 1937, the respondent dis-regarded the agreement it had made in the spring of that year,'which provided in part that employees in group 161 would be laidoff before employees in group 160.The reason for this disregardof the agreement may perhaps be found in Farrell's uncontradictedtestimony that all the men in group 160 were union members, whereasa majority of the men in group 161 were not.Additional considera-tions are Farrell's prominent role in -union affairs, the statementsmade to him by Powers, Long, Corniea, and Knutson, and the re-spondent's refusal to make available whatever data it had to supportits claim that Farrell was laid off in order of seniority.We there-fore find, as did the Trial Examiner, that Farrell was laid off onSeptember 13, 1937, and was not reinstated until February 13, 1939,because of his union membership and activities.The respondentthereby discriminated in regard to Farrell's hire and tenure of em-ployment, discouraged membership in labor organizations, and inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.With respect to Farrell's lay-off from December 15, 1939, toJanu-ary 5, 1940,we are ofthe. opinion that the record does not containsufficient evidence to support a finding of discrimination.The re-spondent's exceptions to the Trial Examiner's findings in this respectare therefore sustained.We find that the respondent did not layFarrell off from December 15, 1939, to January 5, 1940,because ofhis union membership and activities.46This is based on Farrell's testimony, which is denied by Corniea. In view of theTrial Examiner's very favorable impression of Farrell as a witness, and in view of thefact that Farrell was in part corroborated by employee Thompson, we credit Farrell'stestimony.47 This is based on Farrell's testimony.Knutson at the hearing did not rememberhaving made these statements.The Trial Examiner credited Farrell's testimony. 296-DECISIONSOF NATIONALLABOR RELATIONS BOARDf.Emil ReinhardEmil Reinhard started work with the respondent on March 4, 1936,as a helper in the metal finishing department at 45 cents an hour. Inthat capacity he performed various operations required in the prepa-ration of the metal for plating or spraying.He was transferred fromtime to time to different jobs in that department, and thus becamefamiliar with all the operations performed there, except barrel plat-ing and polishing.Reinhard was admittedly a good workman andhis pay was gradually increased until it reached 62 cents an houron May 3, 1937. On September 23, 1937, he was laid off. On October11, 1938, he was reinstated, but on October 24, 1938, he was againlaid off, and he has not since been reemployed by the respondent.Reinhard joined Local No. 382 in the summer of 1937 and becameItshop steward for the night shift.One morning while he was atwork his foreman, Victor Smith, asked him how theunion meetingwent the night before.Reinhard replied that he did not know be-cause he had not been at the meeting. Smith then smiled and walkedaway.48The metal finishing department was divided into three groups,known as groups 310, 311, and 312.Reinhard's departmental sen-iorily.status does not appear from the record.He was part of group310, which did metal plating and which consisted of some 37 or 38inen.In this group Reinhard ranked 19th in seniority, the remain-der of the men being junior to him by 6 days to 16 months.On September 23, 1937, the respondent laid off Reinhard andthree other men in group 310.Each of these three men had moreseniority than Reinhard.However, 12 men in group 310 with lessseniority than Reinhard were retained by the respondent thereafterfor periods of time varying from 1 day to 23/4 months in lengthbefore they, too, were laid off.Of these 12 men, 10 were helpers,1 was a helper-plater, and the 12thwas atruck-pusher.Helpers ingroup 310 perform unskilled work, such as pushing trucks and hang-ing metal parts on frames or racks in preparation for dipping intothe plating liquid.In view of the simplicity of this work and ofReinhard's varied experience in the department, we believe and findthat he could easily have performed the work of any of the 12 menwith less seniority who were retained by the respondent after Rein-hard was laid off.On February 1, 1938, one of the 12 men, Brooks, was reinstated.On March 8, 1938, another of the 12 men, Donald Johnson,was alsoreinstated.Both Brooks and Johnson have since been continuouslyas Smith testified that he did not believe he recalled this incident and that he did notthink he ever talked to Reinhard about unions when Reinhard worked under his super-visionThe Trial Examiner credited Reinhard s testimony MININE'APOLIS-HONEYWELL REGULATOR COMPANY297employed by the respondent.On April 7, 1938, 2 more of the 12men were reinstated for approximately 3 months; after a short lay-off,these 2 men and still another were reinstated by the respondent inAugust 1938. In September the respondent reinstated 2 more ofIhe 12 men, thus making a total of 7 men in group 310 with lessseniority than Reinhard who were recalled by the respondent beforeReinhard to do work which the latter could easily have done.In August or September 1938 Reinhard secured employment else-where.About October 8 or 10, 1938, Reinhard received a card fromthe respondent calling him back to work, and a letter from theUnited inviting him to attend a union meeting.He accepted bothinvitations.On October 10, 1938, he joined the United, and onOctober 11 he actually returned to work for the respondent, leavingthe other job he had obtained in the meantime.Reinhard paidhis union dues and attended union meetings.On October 24, 1938,he was again laid off.His immediate superior, Neilson, when ques-tioned by Reinhard, gave no explanation for the lay-off beyond say-ing that he had been given orders to lay Reinhard off.Reinhard sought reinstatement several times.On one such occa-sion, in the spring of 1939, he was told by Foreman Smith thatwork was coming along pretty well and that Reinhard would soonbe recalled.On another occasion, when Reinhard asked Smith forthe "low-down" on why he was not being recalled, Smith first saidthat there just did not happen to be any work, but, when Reinhardpressed the question, Smith asked whether Reinhard had ever talkedagainst the company or about the Union. Smith then added thatReinhard was supposed to have criticized the respondent, that hehad said the plant should be organized, and that he had been goingto union meetings and trying to organize the men.When Reinhardreplied that he did not remember having said these things, Smithsuggested that he see Employment Manager Hocking about gettingback to work._Reinhard did so, and was told by Hocking that "you shoot yourmouth off too much" and that it had been reported that Reinhardhad said, "This is a hell of a company to work for." 4' Reinharddenied having made this remark, and added that if he had madeithe was just "kidding."Hocking concluded by saying that hecould do nothing for Reinhard and that Reinhard should see Super-intendent Foster.When Reinhard saw Foster, he again asked whyhe had not yet been reemployed by the respondent. Foster referred*"Krinke,mho was employed as a doorman near Rocking's office,testified that in April1939 Reinhard came into the employment office about once or twice a week and that onone occasion Krmke heard Reinhardsay,"This is a hell of a company to work for."Krinke further testified that he reported this remark to Hocking the same day.Hockingtestified at the hearing to having received this report from Krinke. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDto rumors that Reinhard had been "talking against the company,"and also said that Reinhard had been going to the union meetinghall and had been making remarks against the respondent.Fosterthen added : "We like to have people working for this company thatare for the company, not against it." 50The Trial Examiner found that the respondent had violated itsseniority policy in preferring men with less seniority than Reinhard,but that the question of whether this discrimination was due toReinhard's union activities was "a difficult issue not clearly deter-mined by the evidence"; he recommended that the complaint bedismissed as to Reinhard, because of the "comparatively smallamount and uncertain character" of his union activity.The quantumof an employee's union activity is not decisive of whether or not hisemployer has engaged in discrimination. In any event, Reinhardwas a shop steward for Local No. 382 and could hardly be called aninactive member, either of the Local or, subsequently, of the United.Regardless, however, of the actual extent of Reinhard's unionactivity, his version of the conversations with Foster, Hocking, andSmith, which we have accepted, indicates that at least the respondentregarded his union activities as of some importance.The statementswith respect to the respondent which Reinhard was accused of mak-ing were denied by him in his conversations with Foster, Hocking,and Smith ; if he did make them, as we are inclined to think he did,they were not in.our opinion such as, taken alone, would normallybe regarded as serious enough to warrant the discharge of the em-ployee who made them. Taken in connection with his union activi-ties, however, Reinhard's remarks had a meaning which we thinkexplains the respondent's objections to the remarks, as voiced byFoster,Hocking,, and Smith.The Union's exceptions to the TrialExaminer's findings in this respect are therefore sustained.We findthat the respondent laid Reinhard off on September 23, 1937, didnot reinstate him until October 11, 1938, and again laid him off onOctober 24, 1938, because of his union membership and activities.The respondent thereby discriminated in regard to Reinhard's hireand tenure of employment, discouraged membership in labor organ-izations, and interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.so Foster,Hocking,and Smith gave somenhat different versions of their conversationswith Reinhard than did Reinhard, but did not deny that these conversations took place.To the extent to which he stated and relied upon these conversations,the Trial Ex-aminer credited Reinhard's testimonyWe therefore accept Reinhard's version of theconversations. Mn N4EAPOLIS-HONEYWELL REG'ULATO'R COMPANY2993.The 1938 lay-offsa.HerbertTetzmannHerbert Tetzmann started work with the respondent on Septem-ber 5, 1933, as an operator in the machine shop.During most ofhis employment with the respondent, he operated a milling machine.Except for occasional lay-offs, he was employed until September 13,1937, when he was laid off for almost a year.He was reinstated onAugust 8, 1938, and worked until November 4, 1938, when he wasagain laid off.He has not since been recalled to work.His earningswhile with the respondent were increased from 40 cents an hour toas high as 58 cents an hour.Tetzmann joined Local No. 382 in the fall of 1936. ' He trans-ferred- to Local No. 1140 of the United in August 1937, and subse-quently to Local No. 1145. In 1938 he was a member of the unionorganizing committee and spoke to some of the respondent's em-ployees about joining the United, but there is no showing of anyextensive union activity on his part.Foreman Long considered Tetzmann an average milling machineoperator, but a lower-than-average drill press operator.Tetzmannhimself testified that he was just average. Since Tetzmann was laidoff, the milling machines have been operated only intermittently byemployees Hanson, Sandgren, Carlson, and Olson.One or two ofthese men have worked primarily on drill presses and only part of,the time on milling machines.Tetzmann testified that men with less seniority were retained inhis department after he was laid off, but his testimony in this respectwas general and vague in nature, and he could give the name of onlyone such man, Pottsmith. Foreman Long testified that Tetzmann waslaid off at- exactly the time at which he should have been laid off,in view of his seniority status.This statement was not supportedby any basic data as to the names and seniority dates of other menin the department, despite a suggestion by the Trial Examiner thatsuch data be produced by the respondent in order to give a moreaccurate picture.However, Long did testify more specifically thatHanson, Sandgren, and Carlson were older in point of service thanTetzmann.While the respondent's failure to produce whatever datait had tends to discount Long's testimony, it cannot take the place ofaffirmative evidence more substantial than Tetzmann's that senioritywas disregarded.After he was laid off, Tetzmann applied for reinstatement severaltimes.On one occasion he was told by Employment Manager Hock- 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that he had caused a lot of trouble in the plant and would there-fore never be reemployed;on another occasionVice-President DuToittold him that there was "something up against him" in his depart-ment.While these remarks raise some suspicion as to what wasmeant, we cannot be sure that they referred to Tetzmann's union ac-tivities.In 1939, however,Tetzmann was called in by Hocking andwas offered a temporary job that would last for "possibly a fewweeks."Tetzmann then had W. P. A. employment as a watchmanand fireman,and told Hocking that he was afraid that if he leftW. P. A. and later tried to return he would be given heavier work,which his physical condition made him incapable of performing.Tetzmann did not accept the respondent's offer of temporary employ-ment and has never since applied for reinstatement.The TrialExaminer found that Tetzmann was laid off on Novem-ber 4, 1938, and was thereafter refused reinstatement because of hisunion membership and activity,and that he was under no obligationto accept temporary employment when the respondent offered it.We are not convinced,however, that the evidence warrants a findingthat Tetzmann was laid off in November 1938 in disregard of hisseniority.We are impressed further by the fact that the respondent,inAugust 1938, after Tetzmann had joined and assisted Local No.382 and Local No. 1140 of the United,reinstated Tetzmann for aperiod of some 3 months,and that it again offered him employment,although only on a temporary basis, in 1939.In view of these facts,of Tetzmann's admittedly mediocre quality as a workman,and of therespondent's only intermittent operation of its milling machines afterTetzmann's lay-off,we are not convinced that the respondent's treat-ment of Tetzmann was discriminatory.The respondent's exceptionsto the Intermediate Report in this respect are hereby sustained.Wefind that the respondent did not lay Tetzmann off on November 4,1938, and thereafter refuse to reinstate him because of his unionmembership and activities.b.Clifford AndersonClifford Anderson started work for the respondent on, February18, 1929.He was transferred to the drill press department on July15, 1929, and he has been an operator in that department since August12, 1931, except for occasional lay-offs.His pay started at 45 centsan hour, and fell as low as 36 cents an hour in July 1933, but rose to60 cents an hour on May 3, 1937.He was receiving that rate whenhe was laid off on November 4, 1938.He has not since been recalled.Anderson joined Local No. 1140 of the United in September 1938,became a member of the organizing committee on September 10, andsolicited members among the respondent's employees during Septem- MD4NIEAPOLIS-HM`EYWELL REGULATOR COMPANY301ber and October.He wore his union button in the plant and toldForeman Long of his union membership.Shortly before he was laid off in 1938; Anderson was working withan apprentice group and was receiving 60 cents an hour.Corniea,whose statusas an. employee we have discussed above,51 said toAnderson that if he were working in a union shop he would not begetting more than 40 cents an hour for that kind of work. Cornieathen added that he did not see why Anderson wanted to keep ongoing to union meetings.When Anderson asked why he should stopgoing to meetings, Corniea said that he (Corniea) had gotten a raiseand had been talking against unions ever since.52Anderson applied for reinstatement several times.On one oc-casion in April 1939, Employment Manager Hocking said that he didnot think Anderson would ever be reeemployed because he had causedtrouble.In May 1939, Foremali Long told Anderson that he did notthink Anderson was ever coming back because he had caused toomuch trouble.When Anderson replied that he knew it was becauselie had joined a union, Long said that the Union would never do himany good and that the respondent would never recognize a bunch ofreds.53There is evidence that men with less seniority than Anderson wereretained after he had been laid off.Foreman Long testified thatAnderson was laid off on the basis of seniority, but he admitted thatthere had been "some argument" as to whether that was so, and therespondent produced no specific data in support of Long's testi-mony.54Long also testified that he did not want or call Andersonback, because he had had trouble in rerating Anderson and becauseAnderson became bitter over his first lay-off. In addition, Longstated that Anderson lacked the spirit of cooperation required ingroup piece-work, although Long also said two or three times duringthe course of the hearing that Anderson was a good workman.So far as the record shows, the only "trouble" ever caused by Ander-son consisted of his union activities and his normal efforts to recoverhis job.In view of the respondent's disregard of seniority in layingAnderson off shortly after he joined Local No. 1140, and in view of theremarks made to him by Corniea, Hocking, and Long, we find, as did51 See footnote45, above.52Cornieatestified that he hadno recollection of making any such statements. Inview of the accumulation of evidence of anti-union iemarks madeby Corniea, we creditAnderson's testimony,as did the Trial Examiner.13These findings are basedon Anderson's testimonyForeman Long denied havingmade the statementsattributed to him. In view of the Tilal Examiner's unfavorableimpression of Long as a witness,we creditAnderson's testimony,as did the TrialExaminer54As in theFarrell and Tetzmann cases,Long's testimony that lie followedsenioritywas general in nature,and the respondent refused tosupply whateversupporting dataithad.In the Tetzmann case, however,we have foundthat the affirmativeevidence ofviolationof seniority is not substantial.In the Anderson case, as in the Farrell case,the affirmative evidence that seniority was disregarded is substantialand convincing. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Trial Examiner, that the respondent laid Anderson off on Novem-ber 4, 1938, and thereafter failed and refused to reinstate him becauseof his union membership and activity.The respondent thereby dis-criminated in regard to Anderson's hire and tenure of employment,discouraged membership in labor organizations, and interfered with,restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.c.Carl NordCarl Nord started work for the respondent on June 4, 1929, at 42cents an hour.His rate of pay thereafter went as low as 36 cents anhour, but rose steadily after 1933 and reached 55 cents an hour on May3, 1937.His employment was as a punch press operator.He was laidoff on November 19, 1937, was reinstated on April 27, 1938, and wasagain laid off on November 10, 1938.He has not since been reinstated.Nord joined Local No. 382 in December 1937, during a lay-off bythe respondent and while he was employed elsewhere.He later wentover to Local No. 1140 of the United.On April 27, 1938, he returnedto the respondent and worked until laid off on November 10, 1938.The respondent contends this lay-off was in accord with seniority, andthe record supports this contention.About January 1, 1939, Nord, with the help of Hocking, obtainedemployment elsewhere.Sometime thereafter, in 1939, Nord appliedtoHocking for reemployment and was told that the work at the re-spondent's plant was only temporary.Hocking advised Nord to staywhere he was because the work was more permanent.When Nord was laid off on November 19,1937, he had not yet joineda union.There is no evidence that he was particularly active afterhe had joined in December 1937, and the respondent did thereafterreinstate him in April 1938 for a period of some 61/2 months.There isno substantial showing in the record that his subsequent lay-off onNovember 10, 1938, or his failure to be reinstated thereafter was dueto his union membership and activity.We find, as did the Trial Ex-aminer, that the respondent did not lay Nord off on November 10,1938, and thereafter fail and refuse to reinstate him because of hisunion membership and activity.4.The 1939-1940 lay-offsa.Lester LeVoirLester LeVoir started work with the respondent on August 14, 1936,as a machine helper at 50 cents an hour.He continued in this capac-ity, with occasional lay-offs and with promotions that raised his pay to60 cents an hour, until January 16, 1940.He was then transferred to NI121,'VE'APOLSSLHO1\EYWE11 REGULATOR COMPANY303the stores department and worked as a trucker handling raw stock at60 cents an hour.He was laid off on May 14, 1940, but was rehired inthe same department on May 28, 1940, and has worked there eversince.LeVoir joined the Union in January 1940 and has been an activemember.He became a shop steward and assumed the duties of col-lecting union dues and handling grievances.He -wore his union buttonin the plant continually, and told the head of his department, Mills,that he was a union man. In March 1940, Mills warned LeVoir tostay in his own department and to stop talking union during workinghours.When LeVoir was laid off in May 1940, the other people in hisgroup were Stone, the group leader, who had about the same amountof seniority, and Kruse, who had less seniority.Mills testified thatstraight seniority means little to him, and that he kept Kruse onand laid LeVoir off because the former had been a foreman, was anolderman, was more dependable, and was more interested in thewelfare of the men.Mills also testified that he knew other men whowere union members, and that this fact had nothing to'do with hisselecting the employees to be laid off.We find, as did the Trial Examiner, that the respondent did notlay LeVoir off from May 14 to May 28, 1940, because of his unionmembership and activity.b.Edward KennedyEdward Kennedy started work for the respondent on October 26,1925, as a tubulator in the glass department.He started at 45 centsan hour, but his pay was later increased.Except for two lay-offs,one of them a long one, he worked in that department until July 17,1939.In February 1940 he was reemployed, and on May 17, 1940, hewas again laid off and he has not since been rehired.About July 10, 1939, the rates of pay for employees in the glassdepartment were "reduced.Later that week, about two-thirds orthree-quarters of the employees,in the department met with. unionofficials to discuss the cut and union membership.Almost all ofthem, including Kennedy, joined the Union that night.The follow-ing Monday, July 17, 1939, Kennedy and three other men in the glassdepartment were laid off.Kennedy and one other of the men hadattended the union meeting the week before and had joined; the othertwo had not.However, all except Kennedy were reinstated withinapproximately 2 weeks.About a week after the union meeting above described, ForemanLehman spoke to employee Vollmar with respect to the quantity ofhis production, and remarked that the respondent was still looking 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the leader of the men who had joined the Union.Within amonth thereafter, in the course of another conversation with Fore-man Lehman, Vollmar asked if there was any danger of his beinglaid off.Lehman asked if he meant because of union activities, towhich Vollmar replied affirmatively.Lehman then said that, if theemployees had forgotten it (viz the Union), the respondent wouldforget it by Christmas.65Lehman testified that he laid Kennedy off because of lack of workand because Kennedy was not able to make as efficiently as othersthe particular kind of glass tubing for which Lehman was gettingcalls.However, men with less seniority than Kennedy were retainedafter Kennedy was laid off or were recalled to work before Kennedy,without any substantial showing in the record that the men so pre-ferred were superior to Kennedy in ability. Indeed, Foreman Leh-man admitted at the hearing that Kennedy was not "so much worse"than the others and that in 1940 Kennedy came "very close" to theothers in efficiency.In view of the mass movement towards theUnion by employees in the glass department in July 1939, the re-spondent's efforts to find the leader of the movement, and the disre-gard of seniority without apparent reason, we find, as did the TrialExaminer, that Kennedy was laid off on July 17, 1939, and was notreinstated until February 1940, because of his union membershipand activity and because of his attempt at concerted action with hisfellow employees in the glass department.The respondent therebydiscriminated in regard to Kennedy's hire and tenure of employment,discouragedmembership in the Union, and interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.As we have pointed out above, Kennedy was rehired in February1940, but was again laid off on May 17, 1940 and has not since beenreemployed.The Trial Examiner has found that Kennedy's lay-offon May 17, 1940, was also due to his union membership and activity.Kennedy, himself, testified at the hearing that he has no complaintas to his lay-off in 1940, that there was then no work available, andthat no one else had been called in by the respondent to do his work.In addition, there is general but uncontroverted testimony that thelay-offs in 1940 were made strictly in accord with seniority.Therecord does not in our opinion support the Trial Examiner's findingswith respect to the 1940 lay-off, and the exceptions of the respondentto the Trial Examiner's findings in this respect are sustained.Wefind that the respondent did not lay Kennedy off on May 17, 1940,because of his union membership and activity.fibThese findings are based on Vollmar's testimony.Lehman testified be had no recol-lection of the first conversation, and he denied the second conversation.Lehman, however,himself vouched for the integrity of Vollmar,whom he has known a long timeWe creditVollmar's testimony,as did the Trial Examiner. MLNIN)E'APOLIS-HONEYWELL REG'ULAT'OR COMPANYc.Rose Kush305Rose Kush started work with the respondent on September 5, 1933,on a bench assembly line. Since 1936 she has worked in the coilwinding department.She began at 30 cents an hour, but was paidat the rate of 40 cents an hour from May 1937 until she was laid offon April 19, 1940.Kush became quite excited about her lay-off, told Foreman Overholtthat she was the only support -for her family, and told his assistantthat she thought what was needed was a good union.Kush joinedthe Union on April 20, 1940, and at once complained of her being laidoff when employees with less seniority were being retained.again laid off 3 days later on May 10, the day after the meeting atwhich Charles Nelson presided.56She was reinstated to her formerposition on May 21, 1940, and has since been continuously employedby the respondent.Kush was not 'a member of the Union when she was first laid offon April 19, 1940.She became very active once she joined on April20, but there is no showing in the record that this activity extendedher lay-off, or that the reason for her lay-off on April 19 ceased toexist at any time before May 7.By May 10, 1940, when Kush was again laid off, she had become avery active union member.However, she was then laid off for onlya few days, and Foreman Overholt testified that Kush and otheremployees were laid off on that day because of lack of work. In viewof the Trial Examiner's favorable impression of Overholt as a witness,we credit his testimony.We find, as did the Trial Examiner, that the respondent did notlay Kush off on April 19, 1940, and again on May 10, 1940, because ofher union membership and activity.d.Realm I. ReinhardReahn Reinhard applied for work with the respondent in 1935under her own name, but was unsuccessful. In 1936 she appliedunder the name of Marion Iveanell Wells and secured employment.She thereafter worked continuously for the respondent, largely inthe repair department.However, she also worked temporarily inother departments.She received four raises in pay before she wasdischarged on July 15, 1940, and was complimented by her foremenon her efficiency.Her ability as an employee was not challenged atthe hearing.m Tbis meetingisdescribed in our discussionunderThe Activities of Charles A.Nelson," above. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn December 1936, when payroll tax records were established bythe respondent, Reinhard gave her name to the Social Security Boardas Reahn Iveanell Wells-Brodt.The respondent wrote a letter forher to the Social Security Board'on December 8, 1936, explaining thatshe was employed under the name of Marion Iveanell Wells but wishedto be registered under the name of Reahn Iveanell Wells-Brodt.Noquestion as to the difference in names was then raised by therespondent.In or before June 1939, Reinhard told her foreman, Corrow, thather name was not Wells and that she was married to Emil Reinhard,who had worked for the respondent and had been laid off. She alsotold Corrow that they needed money and asked him to help get herhusband reinstated.Corrow undertook to do what he could for herhusband, but-said and did nothing about the difference in her names.She continued to work under her assumed name.In June 1940, a personnel questionnaire was circulated among allthe respondent's employees for the purpose of obtaining certain in-formation about their identities, citizenship, and other matters.Be-cause Reinhard, like many others, believed this to be a governmentquestionnaire, she became worried as to what name to use and againconsulted her foreman.He advised her to see Paul Hake, a methodsman and an ex-chairman of the Minnreg Veterans Association. Shedid so, and was told by Hake that he would see the respondent'sattorney, Biron, and straighten it out.A little later that day, Hakereported to Reinhard that it was all cleared up and that she shoulduse her correct name from then on. She did so.Soon thereafter in June 1940, she was called to the office to cor-rect an application she had made for a loan. She made the correc-tion and mentioned her change of name. The office clerk then hadher make out another application under her correct name, and the twoapplications were clipped together.On June 28, 1940, she received acompany check for the loan, on which her correct name appeared asthe payee.On July 3, 1940, she received her next pay check from therespondent, on which she was again designated by her correct name.She then left on her vacation.In the meantime, on June 28, Employment Manager Hocking hadlearned of the difference in names and decided that Reinhard shouldbe discharged.Both Corrow and Hake disagreed with Hocking'sdecision and appealed it to Vice-President DuToit.Biron, whowas also called in, supported Hocking on the ground that there wasa company rule requiring the discharge of any employee who madeany misrepresentation in connection with obtaining employment withthe respondent.Reinhard, he said, had misrepresented her maritalstatus when she indicated on her employment application that she MMITNTE'APOLIS-HONEYWELL REGULATOR COMPANY -307was single.DuToit agreed, and Reinhard was discharged on July15, 1940, the day her vacation ended.-The rule thus invoked by Hocking and Biron was part of aprinted list of rules distributed by the respondent.This was "alist of offenses for which an employeemaybe discharged withoutfurther notice." 57The list contains 20 items, some of which havesubdivisions.Among these items are : "Violation of any law .. .Violation of any safety rule of the Company . . . Being in a physi-cal condition which prevents the satisfactory performance of dutiesassigned . . . The possession of habits that make him or her objec-tionable to other employees or to the management ... Sleepingwhile on duty . . . Engaging in activities, outside of regularly as-signed duties, during working hours."Under the heading, "Viola-tion of any law," appears the following subdivision: "(f) Falsifyingto obtain employment, or falsifying for the purpose of misleadingthose in charge."Hocking testified that it was an established policy of the respondentto discharge anyone who falsified in applying for employment, thatone girl who had been discovered in such falsification had been dis-charged in 1937, and that another girl resigned when she learnedthat the respondent had discovered falsification in connection withher application for employment.On the other hand, Vice-PresidentDuToit testified that enforcement of the rules was discretionary andnot mandatory with the respondent.68By its very nature, the listsuggests that enforcement of the rules is discretionary. It would beextraordinary, indeed, if the respondent has discharged every em-ployee who has, violated "any law" or "any safety rule" in theplant.The record shows that men have been under the influence ofliquor in the plant or have engaged in extracurricular activities dur-ing working hours without being discharged. In the present case,itself, the respondent was informed in 1936 and again in 1939 ofReinhard's correct name and learned in 1939 that she was married,but the rule which the respondent now contends justifies her dischargewas not invoked until July 1940. In addition, DuToit testified thatReinhard had applied for reinstatement and had been rejected, andthat she would never be reemployed by the respondent.Reinhard joined the Union in April 1940 and became very active..She was made a member of a committee for girls in her department,the purpose of which was to organize that 'department. She talkedto every girl in her department and to girls in other departments,and succeeded in getting several to join.She wore her union pin67 Italics supplied.M DuToit also testified that the policy of discharging employees found to have falsifiedin obtaining employment has been rigidly followed.Upon further examination,however,he was unable to remember any specific cases in which the rule has been enforced.450122-42-vol. 33-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the plant, and became one of three auditors for the Union.At thetime of her discharge, the respondent had known for some time thather husband, Emil Reinhard, was named in the Board's complaintas an employee against whom the respondent had allegedly discrim-inated.There can be no doubt that Reinhard misrepresented in her applica-tion for employment, and that this constituted grounds for dischargeunder the respondent's rules.We are not convinced, however, thatthis was the actual grounds for her discharge.On the contrary, therespondent's long inaction after it had learned of Reinhard's mis-representation, followed by its summary dismissal of Reinhard shortlyafter she became a very active union member and officer, convinces usthat the real reason for her discharge was her union membership andactivity.We find, as did the Trial Examiner, that the respondent dischargedReahn I. Reinhard on July 15, 1940, because of her union membershipand activity, and that it thereby discriminated in regard to her hireand tenure of employment, discouraged membership in the Union, andinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the-respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake affirmative action designed to effectuate the policies of the Act.We have found that the respondent discharged, laid off, or re-fused to reinstate Evelyn Knutson, Conrad Dahl, Frank Judge,Irwin John Farrell, Emil Reinhard, Clifford Anderson, EdwardKennedy, and Reahn I. Reinhard because of their union member-ship and activities.To effectuate the policies of the Act, we shallorder the respondent to offer Knutson, Dahl, Judge, Anderson, andboth Reinhards immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and to make them wholefor any loss of pay they have suffered by reason of the respondent's MININTEAPOLIS-HONEYWELL REGULATOR COMPANY309'amount he or she normally would have earned as wages from thedate of the discrimination to the date of the offer of reinstatement,less his or her net earnings during such period .511 In accordancewith, our practice, the period from the date of the IntermediateReport to the date of the Order herein will be excluded in com-puting the back pay of Emil Reinhard, since the Trial Examinerfound that his lay-off and failure to receive reinstatement werenot discriminatory and recommended dismissal of the complaintas to him.°0We shall also order the respondent to make Farrelland Kennedy whole for any loss of pay they have suffered by reasonof their lay-offs by payment to each of them of a sum equal to theamount which he normally would have earned as wages during theperiod of the discriminatory lay-off, less his net earnings duringsuch period.The allegations of the complaint with respect to Frank Flannigan,Herbert Tetzmann, Carl Nord, Lester LeVoir, and Rose Kush willbe dismissed.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America, LocalsNo. 1140 and No. 1145; International Association of Machinists,Local No. 382; Steel and Metal Workers Industrial Union; TwinCities Tool and Die Makers Club; the Tool Room Committee; andMinneapolis-Honeywell Independent Union are or were labor or-ganizations, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Evelyn Knutson, Conrad Dahl, Frank Judge, Irwin JohnFarrell, Emil Reinhard, Clifford Anderson, Edward Kennedy, andRealm I. Reinhard, and thereby discouraging membership in UnitedElectrical, Radio & Machine Workers of America, Local No. 1145,or its predecessors, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the"By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for theunlawful discrimination and the consequent necessity of seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B 440Monies received for work performed upon Federal,State, county,municipal,or otherwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporation v.N L R B311 U »S 7.w Matter of Arma Engineering CompanyandCommittee for Industrial Organization,14 N L. RB 736, and cases therein cited at page 781. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.By discharging or laying off Frank Flannigan, Herbert Tetz--mann, Carl Nord, Lester LeVoir, and Rose Kush, the respondenthas not engaged in unfair labor practices, within the meaning ofSection 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent,Minneapolis-Honeywell Regulator Company, Minneap-olis,Minnesota, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Electrical, Radio & Ma-chineWorkers of America, Local No. 1145, or in any other labororganization of its employees, by discriminating in regard to hire,tenure, terms, or conditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Evelyn Knutson, Conrad Dahl, Frank Judge, EmilReinhard, Clifford Anderson, and Reahn I. Reinhard immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights andprivileges ;(b)Make whole Evelyn Knutson, Conrad Dahl, Frank Judge,Emil Reinhard, Clifford Anderson, and Realm. I. Reinhard for anyloss of pay they have suffered by reason of the respondent's dis-crimination, by paying to Emil Reinhard a sum of money equal tothat which he would normally have earned as wages during theperiod from the date of his lay-off to the date of the IntermediateReport herein and during the period from the date of this Order tothe date of the respondent's offer of reinstatement, less his net earn-ings during said periods, and by paying to each of the others a sumof money equal to that which he or she would normally have earned MINNEAPOLIS-HONEYWELL REGULATOR COMPANY311as wages during the period from the date of the respondent's dis-crimination to the date of the respondent's offer of reinstatement,less his or her net earnings during such period;(c)Make whole Irwin John Farrell and Edward Kennedy forany loss of pay they have suffered by reason of the respondent'sdiscriminatory actions, by paying to each of them a sum of moneyequal to that which he would normally have earned as wages duringthe period from the date he was discriminatorily laid off by therespondent to the date of his reinstatement by the respondent, lesshis net earnings during said period;(d)Post immediately in conspicuous places throughout its plantinMinneapolis,Minnesota, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a), (b), and (c) ofthisOrder.; and (3) that the respondent's employees are free tobecome or remain members of United Electrical, Radio & MachineWorkers of America, Local No. 1145, or of any other labor organ-ization, and that the respondent will not discriminate against anyemployee because of membership of activity in any such organiza-tion ;(e)Notify the Regional ,Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what steps'the respondent has taken to comply therewith.AND ITIS FURTHER ORDERED,that the allegations of the complaintwith respect to Frank Flannigan, Herbert Tetzmann, Carl Nord,Lester LeVoir, and Rose Kush be, and they hereby are, dismissed.